                                              JUNE 2020




MARYLAND TOGETHER

                                       T
   MARYLAND’S RECOVERY PLAN




                                     F
        FOR EDUCATION




             A
     COVID-19 RESPONSE AND THE PATH FORWARD




  D        R
 Maryland State Board of Education Members


         Brigadier General Warner I. Sumpter, USA, Ret.
         PRESIDENT

         Jean C. Halle
         VICE PRESIDENT

         Gail H. Bates

         Charles R. Dashiell, Jr., Esq.

         Justin M. Hartings, Ph.D.

         Joan Mele-McCarthy, D.A., CCC-SLP

         Lori Morrow

         Michael Phillips

         Clarence C. Crawford

         Vermelle Greene, Ph.D.

         Rose Maria Li, MBA, Ph.D.

         Rachel L. McCusker

         David M. Steiner, Ph.D.

         Noureen A. Badwi
         STUDENT MEMBER




 Karen B. Salmon, Ph.D.
 STATE SUPERINTENDENT OF SCHOOLS

 Sylvia A. Lawson, Ph.D.
 DEPUTY SUPERINTENDENT OFFICE OF SCHOOL EFFECTIVENESS

 Carol A. Williamson, Ed.D.
 DEPUTY SUPERINTENDENT OFFICE OF TEACHING AND LEARNING

 Larry Hogan
 GOVERNOR


The Maryland State Department of Education does not discriminate on the basis of age, ancestry/national origin, color, disability,
gender identity/expression, marital status, race, religion, sex, or sexual orientation in matters affecting employment or in providing
access to programs and activities and provides equal access to the Boy Scouts and other designated youth groups. For Inquiries
related to Department policy, please contact:

Equity Assurance and Compliance Office
Office of the Deputy State Superintendent for Finance and Administration

Maryland State Department of Education
200 W. Baltimore Street - 6th Floor Baltimore, Maryland 21201-2595

410-767-0426 - voice    |   410-767-0431 - fax    |   410-333-6442 - TTY/TDD
                                                                                                                                    v.2
                    1 |    Message from the State Superintendent of Schools
                    2 |    Introduction




Table of Contents
                    3 |    Timeline of Major COVID-19 Related Events in Education
                    4 |    Executive Summary
                    5 |    Stage 2 Requirements for Opening Schools

                    13 |   I.     R
                                   esearch

                    15 |   II.    Educational Equity

                    16 |   III.   Communication

                    18 |   IV.    I nstructional Programs
                                  Instructional Programs and Adjusted Return: School Options    7
                                  Career and Technical Education          9
                                  Special Education      10
                                  English Learners (ELs)       X
                                  Considerations for Remote Learning           11

                    25 |   V.     S
                                   upport Programs
                                  Programs to Reinforce Learning          13
                                  Community Schools        X
                                  Child Care   14

                    26 |   VI.    Professional Learning
                    29 |   VII. I nformation Regarding Educators
                                  Educator Certification       16
                                  Recovery Plan Recommendations: Non-Public Schools      17
                    31 |   VIII. P
                                  reparation and Services
                                  School and Community Nutrition Programs           18
                                  Maryland Center for School Safety           19
                                  Transportation    21
                                  Interscholastic Athletics
                                  Students with Underlying Conditions

                    38 |   IX.    S
                                   tudent Services
                                  School Counselors      23
                                  School Psychologists     25
                                  School Social Workers        27
                                  Pupil Personnel Workers, Foster Care, and Homeless Liaisons   28
                                  School Health Services       30
                                  School Based Health Centers        34

                    51 |   X. Continuity of Learning

                           Alignment with the Governor’s Roadmap for Recovery

                           Appendix A: COVID-19 Checklist            36

                           Appendix B: School System Food and Nutrition Services          37

                           Appendix C: School and Community Nutrition Programs: Annotated Resources       39

                           Appendix D: Health Considerations for Schools: Resuming Classes           41

                           Appendix E: R
                                        ecovery Resources            46

                           Appendix F: S
                                        takeholders            49
    MESSAGE FROM THE STATE SUPERINTENDENT OF SCHOOLS

    Better Together - Maryland’s Recovery
    Following my announcement that schools would remain closed and not reopen before May 15, 2020, immediate planning and discussion
    began surrounding the eventual reopening of schools. On May 6, 2020, I further announced that schools would be closed through the
    remainder of the 2019-2020 school year. Throughout the initial weeks of the COVID-19 crisis, districts and schools across the state began
    operating with various remote learning models for their students, with significant variation from one district to the next.

    Now is the time to plan for and address the eventual reopening of schools, with an understanding that the health, safety, and wellness
    of students, families, educators, and staff must be a priority. National research currently indicates that many states are in the process of
    developing plans for the reopening of schools in the 2020-2021 school year. As reported by Education Week, May 15, 2020, “48 states,
    4 U.S. territories, the District of Columbia, and the Department of Defense Education Activity (DoDEA) have ordered or recommended
    school building closures for the rest of the academic year, affecting approximately 50.8 million public school students.”

    I believe that Maryland has the leadership capability and is uniquely positioned to lead that initiative. True leaders act during chaotic
    times. Therefore, we have developed guiding principles that can be used by educational leaders as they plan for the reopening of
    schools that provide educational environments that are conducive to learning, while maintaining the safety and security for students,
    faculty, and staff. Maryland is well-equipped to lead the nation in this all important endeavor.

    The Maryland Together: Recovery Plan for Education contains a wealth of information that can be used as a point of reference by school
    leaders, students, and school communities. Through the collective endeavors of educational leaders and stakeholders throughout the
    state, the future educational needs of students will be fully addressed. The most important step will be for leadership to base important
    decisions on data, the uniqueness of individual school systems, financial capabilities, technological capabilities, and student needs. Prior
    planning will set the stage for accomplishments that will be achieved throughout the school year.

    Remote learning cannot replace students’ experiences with their teachers, administrators, and support staff. All of the students and
    educators with whom I have spoken have greatly missed the daily interactions that can only be experienced in classrooms and schools.
    We must all unite in our efforts to maintain equitable learning opportunities and safely return students to their schools.

    During this period of the COVID-19 pandemic, the time for equity considerations is even more paramount in ensuring that the needs of
    all students are considered. Access to learning materials and learning opportunities, technology, nutrition, and additional supports are
    needed on an equitable basis. Communication with parents and wraparound services must also be prioritized.

    Please note that not all guidance in the Recovery Plan constitutes a requirement for any district or school. I encourage districts and
    schools to review the Plan and use it as a baseline or starting point that can be modified in collaboration with a diverse group of
    stakeholders including parents, teachers, students, educators, and community members to fit each system’s unique student population
    and needs. Requirements for the Reopening of Schools in Stage 2 have been added to the plan to specify what each local school system
    must have in place for the reopening. We will continuously provide updates to the Recovery Plan and provide additional resources as
    they become available . Although the plan contains extensive information on recovery, the plan does not contain all that is happening in
    the State and the local school systems to prepare for the reopening of schools.

    The Maryland State Department of Education will continue to issue guidance and support to districts and schools throughout planning
    and implementation of processes that will be needed once schools are reopened. I understand that superintendents, principals,
    educators, staff, and families are working hard to support students during these difficult times. As educational leaders we must remain
    steadfast in our determination to respond to evolving conditions with noteworthy empathy, flexibility, and creativity. Thank you for your
    tireless work on behalf of our students.
       			
    			Best Regards,




    			                          Karen B. Salmon, Ph. D.        |
                                                                 STATE SUPERINTENDENT OF SCHOOLS




1    | Maryland Together: Maryland’s Recovery Plan for Education                                                        marylandpublicschools.org
INTRODUCTION

Where We Are, Who We Are
As a result of the COVID-19 pandemic and state of emergency declared by Governor Larry Hogan, Maryland schools
have been closed since March 16, 2020, and will be closed through the end of the 2019-2020 school year. There is
an understanding that education as we know it today will be changed tremendously in numerous unprecedented
ways. It is incumbent upon educational leaders to begin taking concrete steps to restore, reconstruct, and re-design
education as we know it today. The COVID-19 pandemic has in many ways changed our educational, economic, societal,
and everyday way of life. As a result, we are now faced with an extraordinary challenge that will require the deployment
of our individual and collective expertise to address the needs of students, families, staff, faculty, and school
communities. Now is the time for each and every one of us to show conviction and courage in the decisions that are
made, based upon historic changes not only in the state of Maryland, but also worldwide.

Since the closure of schools, the State Superintendent of Schools has been meeting multiple times each week with
local School Superintendents to address issues related to COVID-19. Issues range from identifying concerns, to sharing
best practices, as well as making recommendations. Other groups have also been meeting regularly including Assistant
Superintendents for Instruction, Directors of Special Education, Directors of Career and Technical Education, Directors
of Student Services, Coordinators of School Counseling, Federal Program Liaisons, Chief Financial Officers, and many
other groups. In addition, five committees with state-wide representation were established and met to address and
make recommendations on seniors/high school requirements, attendance for students and teachers, grading and
reporting, English Learners, and Continuity of Learning (Standards). The Co-Chairs charged with the development of
Maryland Together: Recovery Plan for Education are meeting with the Every Student Succeeds Act (ESSA) External
Stakeholder Committee/Recovery Plan Committee to gather input and recommendations on the reopening plan. The
State Board has taken actions and approved waivers to support the graduation of seniors and other policies. Now is
the time to move forward to plan for the opening of schools in an environment which is safe for students, educators,
cafeteria workers, bus drivers, and all school personnel. The Maryland Together: Maryland’s Recovery Plan for Education
will address processes and procedures that should be considered immediately but also be utilized as a road map
for future instances of school closures. In addition to the materials contained in the body of the Recovery Plan, the
appendices contain resources with links to valuable information on considerations for reopening schools.

In addition, the Centers for Disease Control and Prevention (CDC) has recently released updated information that
may be helpful in planning for the reopening of schools and communication with the public. The publications are:
Coronavirus Disease 2019 Considerations for Schools; Guidance for Cleaning and Disinfecting: Public Spaces,
Workplaces, Businesses, Schools, and Homes; and Coronavirus Disease 2019: Considerations for Youth Sports.
The Maryland Department of Health (MDH) and the local Departments of Health will provide updated guidance as the
reopening gets closer.

The Council of Chief State School Officers (CCSSO) has been a committed partner to states in assisting with all phases of
the closing and ultimately planning for the reopening of schools. The COVID-19 Phase 2 Restart and Recovery is an
additional helpful document for local school systems (LSSs).




2   | Maryland Together: Maryland’s Recovery Plan for Education                                   marylandpublicschools.org
TIMELINE OF MAJOR COVID-19 RELATED EVENTS IN EDUCATION

Challenges, Opportunities, and Key Dates
Following the Governor’s declaration of a state of emergency in Maryland on March 5, 2020, the Maryland State
Department of Education (MSDE) has taken significant actions to protect the health, safety, and wellbeing of school
communities.

MARCH 12, 2020: Karen B. Salmon, Ph.D., State Superintendent of Schools announced the initial closure of schools
from March 16-March 27, 2020, the cancellation of all travel for students and staff, and a cleaning process for all school
buildings.

MARCH 16, 2020: The Office of School and Community Nutrition at MSDE, alongside food directors from local school
systems, began serving meals to students at sites throughout the State as an expansion of the summer meal program.

MARCH 24, 2020: The Maryland State Board of Education voted to submit requests for waivers to the U.S. Department
of Education (USDE), which were approved. These actions waived requirements to administer statewide assessments
to all students, to make annual accountability determinations, to identify schools for support and improvement, and to
provide data on Maryland’s and local report cards for assessment and accountability information.

MARCH 26, 2020: Dr. Salmon announced the extension of school closures until April 24, and the indefinite closure of
child care facilities not serving essential personnel.

MARCH 30, 2020: Registered child care providers and other partners began providing child care services only to the
children of essential personnel in Maryland.

APRIL 14, 2020: The Maryland State Board of Education approved a number of waiver requests and additional flexibility
on a number of issues. This included additional clinical internship options, authority to the State Superintendent to
waive certain instructional days, and waivers for certain graduation, assessment, and service learning requirements.

APRIL 17, 2020: Dr. Salmon announced the extension of school closures until May 15, 2020.

APRIL 24, 2020: Dr. Salmon announced additional grant payments of $2,000 to child care providers serving the
children of essential personnel.

APRIL 25, 2020: More than six million meals had been served at more than 600 sites across the State to school-aged
children through the expanded summer meals program.

APRIL 28, 2020: The Maryland Public Secondary School Athletic Association (MPSSAA) announced the cancellation of
the remainder of the 2019-2020 sports season and subsequent championships.

APRIL 28, 2020: The Maryland State Board of Education approved additional waivers for instructional days for
nonpublic schools, certain requirements for teacher evaluations, and timelines for grade changes. The Board also gave
permission to publish emergency regulations to establish initial certification to educator candidates during the state of
emergency.

MAY 6, 2020: Dr. Salmon announced the extension of school closures through the end of the 2019-2020 school year.


3   | Maryland Together: Maryland’s Recovery Plan for Education                                    marylandpublicschools.org
EXECUTIVE SUMMARY

Strategies for Moving Forward
This document presents a number of strategies and considerations for school systems as communities move forward
together to embrace the new normal of conducting school operations during and after the COVID-19 pandemic.
Reopening of, and re-entry into school buildings is dependent on the trends and key data points referenced in the
Governor’s “Maryland Strong: Roadmap to Recovery.”

Not all options for school recovery operations fall into one of the phases identified in the Roadmap to Recovery. These
guidelines are not designed to be prescriptive and seek to provide local jurisdictions with different ideas and options as
they map out their own recovery plans.

The goal with each of the topics addressed is to assist in the articulation of a vision that can be easily
communicated to members of the school community. We all want students and educators to feel comfortable and
safe returning to school environments.

The best way to do that is to identify solutions that make transitions to and from online learning and a return to some
form of in-person instruction, as seamless as possible. We have provided a checklist of items and considerations for
school systems as they develop the recovery plan that works for their unique local circumstances. Please refer to
Appendix A.

With the understanding that different systems require different solutions, we have identified a number of scheduling
models and calendar considerations that can be used to fit the needs of each community. Modifying school schedules
and calendars to account for lost instructional time and to ensure ongoing health and safety efforts, such as social
distancing is of paramount importance.

Specific requirements for reopening schools have been identified and must be included in Local Recovery Plans
to ensure a level of consistency throughout the State at the local school system level. Within each plan, there are
certain requirements which each local school system must address. Each Superintendent will be responsible for
incorporating these specific requirements into the plan for their system.




4   | Maryland Together: Maryland’s Recovery Plan for Education                                    marylandpublicschools.org
STAGE 2 REQUIREMENTS FOR OPENING SCHOOLS

Strategies for Reopening Process
In Stage 2 of Governor Hogan’s Roadmap for Recovery, schools and school programs will begin the reopening process. The decision
on the reopening of schools is a decision of the State Superintendent in concert with the Governor, the State Board of Education,
the MD Department of Health, and other MD agencies and personnel. Upon a decision, Dr. Karen Salmon, State Superintendent
of Schools, will announce the reopening and will communicate directly with the Local School Superintendents and the public. In
preparation of reopening, the Maryland Together: Maryland’s Recovery Plan for Education will serve as a roadmap for the local
school systems in developing Local Recovery Plans. Requirements are enumerated below. Each school system must include these
requirements in their reopening plan. The requirements for opening schools during Stage 3 will be determined.


1. L OCAL SCHOOL SYSTEMS MUST HAVE THEIR RECOVERY PLANS COMPLETED AND POSTED TO THEIR
   WEBSITES BY AUGUST 14, 2020. THE MSDE WILL REVIEW ALL LOCAL RECOVERY PLANS TO ENSURE
   THAT THE PLANS INCLUDE AND ADDRESS ALL REQUIREMENTS FOR OPENING SCHOOLS.

2. T
    HE LOCAL SCHOOL SYSTEM’S EQUITY PLAN MUST BE REFLECTED THROUGHOUT THE LOCAL
   RECOVERY PLAN.
      The Equity and Excellence: The Guide to Educational Equity in Maryland was developed with support from MSDE’s Network
      for Equity and Excellence in Education, representatives from all 24 local school systems, to establish focus areas and strategies
      to improve the achievement of all students in the State. The Guide is to serve as a road map to educators on how to apply an
      equity lens to all aspects of their work and is a valuable resource as LSSs develop and implement their own educational equity
      policies. The Guide should be used as a practical tool for developing goals in each school system’s Local Every Student Succeeds
      Act (ESSA) Consolidated Strategic Plan. Those goals and strategies are intended to increase equitable opportunities for all of our
      students.


3. L OCAL SCHOOL SYSTEMS MUST ESTABLISH A RECOVERY PLAN STAKEHOLDER GROUP THAT IS
   REPRESENTATIVE OF THEIR SCHOOLS AND COMMUNITY.
      Local school systems must establish a reopening stakeholder group to assist in the development of the school system’s
      reopening plan. The group must contain a diverse group of stakeholders including parents, teachers, students, educators, and
      community members to encompass each system’s unique student population and needs.


4. E ARLY IN THE SCHOOL YEAR, SCHOOLS MUST DETERMINE WHERE THEIR STUDENTS ARE
   INSTRUCTIONALLY, IDENTIFY THE GAPS IN LEARNING, AND PREPARE A PATH FOR INSTRUCTIONAL
   SUCCESS AND RECOVERY.

5. A
    LL LOCAL SCHOOL SYSTEMS MUST ENSURE THAT MD COLLEGE AND CAREER READY STANDARDS
   PREK-12 ARE TAUGHT IN ALL CONTENT AREAS AND THE STATE FRAMEWORKS ARE FOLLOWED FOR
   EACH CONTENT.
      The Maryland College and Career Ready Standards (MCCRS) are essential in ensuring that students have a strong command
      of the skills and understandings associated with the critical areas. These skills and understandings are critical to building the
      foundational knowledge needed for the success of students.


6. L OCAL SCHOOL SYSTEMS MUST FOLLOW THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT
   (IDEA), SECTION 504 OF THE REHABILITATION ACT (SECTION 504), AND TITLE II OF THE AMERICANS
   WITH DISABILITIES ACT (ADA)


5   | Maryland Together: Maryland’s Recovery Plan for Education                                                  marylandpublicschools.org
The United States Department of Education (DOE) has issued multiple guidance documents:


    •      Non-Regulatory Guidance on Flexibility and Waivers for Grantees and Program Participants Impacted by Federally
           Declared Disasters

    •      Questions and Answers on Providing Services to Children with Disabilities during the Coronavirus Disease 2019
           Outbreak (March 2020)

    •      Supplemental Fact Sheet Addressing the Risk of COVID-19 in Preschool, Elementary and Secondary Schools While
           Serving Children with Disabilities


    These federal guidance are clear that the national health crisis does not abridge the rights of students with disabilities to a Free
    Appropriate Public Education (FAPE) and equal opportunity to educational services as their non-disabled peers

    The MSDE Division of Early Intervention and Special Education Services (DEI/SES) has created multiple fact sheets to address
    common questions raised by local public agencies, parents, and the advocacy community during this unprecedented time.
    These documents are based on current federal guidance as of the date of publication of the documents. Please see Appendix E:
    Recovery Resources under the Division of Early Intervention and Special Education Services Technical Assistance Bulletins in this
    Recovery Plan. Local public agencies should also continue to consult with their legal counsel to ensure local continuity of learning
    plans and practices comply with applicable state and federal law.



7. L OCAL SCHOOL SYSTEMS MUST FOLLOW PROCEDURES THAT ARE DEVELOPED BY THE MSDE IN
   COLLABORATION WITH THE MD DEPARTMENT OF HEALTH AND GUIDANCE FROM THE CDC FOR AN
   INDIVIDUAL WHO TESTS POSITIVE FOR COVID-19.
        As true for all students, the school health specialist is expected to implement the appropriate communication process when
        notified of individuals in the school setting with COVID-19 symptoms, a COVID-19 positive test, or possible exposure to a person
        or persons with COVID-19 within the last 14 days and will work together with local school system and local health department
        personnel to implement the contact tracing process as necessary.

        Local school systems should follow guidance from the CDC and the MD Department of Health. The CDC describes the following:


        PREPARING FOR WHEN SOMEONE GETS SICK

        Schools must consider the following strategies if someone gets sick.

             Advise Staff and Families of Sick Students of Home Isolation Criteria

                   •   Sick staff members or students should not return until they have met CDC’s criteria to discontinue home
                       isolation.

             Isolate and Transport Those Who are Sick

                   •   Make sure that staff and families know that they (staff) or their children (families) should not come to school, and
                       that they should notify school officials (e.g., the designated COVID-19 point of contact) if they (staff) or their child
                       (families) become sick with COVID-19 symptoms, test positive for COVID-19, or have been exposed to someone
                       with COVID-19 symptoms or a confirmed or suspected case.

                   •   Immediately separate staff and children with COVID-19 symptoms (such as fever, cough, or shortness of
                       breath) at school. Individuals who are sick should go home or to a healthcare facility depending on how severe
                       their symptoms are, and follow CDC guidance for caring for oneself and others who are sick.

                   •   Work with school administrators, nurses, and other healthcare providers to identify an isolation room or area
                       to separate anyone who has COVID-19 symptoms or tests positive but does not have symptoms. School nurses
                       and other healthcare providers should use Standard and Transmission-Based Precautions when caring for
                       sick people. See: What Healthcare Personnel Should Know About Caring for Patients with Confirmed or



6   | Maryland Together: Maryland’s Recovery Plan for Education                                                     marylandpublicschools.org
                        Possible COVID-19 Infection.

                •       Establish procedures for safely transporting anyone who is sick to their home or to a healthcare facility. If you are
                        calling an ambulance or bringing someone to the hospital, try to call first to alert them that the person may have
                        COVID-19.

           Clean and Disinfect

                •       Close off areas used by a sick person and do not use these areas until after cleaning and disinfecting

                •       Wait at least 24 hours before cleaning and disinfecting. If 24 hours is not feasible, wait as long as possible.
                        Ensure safe and correct use and storage of cleaning and disinfection products, including storing products
                        securely away from children.

           Notify Health Officials and Close Contacts

                •       In accordance with state and local laws and regulations, school administrators should notify local health
                        officials, staff, and families immediately of any case of COVID-19 while maintaining confidentiality in accordance
                        with the Americans with Disabilities Act (ADA).

                •       Inform those who have had close contact with a person diagnosed with COVID-19 to stay home and self-
                        monitor for symptoms, and follow CDC guidance if symptoms develop.



8. L OCAL SCHOOL SYSTEMS MUST FOLLOW SAFETY PROTOCOLS FOR COLLECTION OF MATERIALS,
   CLEANING OF SCHOOLS AND OTHER FACILITIES, DAILY CLEANING, AND NUTRITION AS ESTABLISHED
   BY MSDE IN COLLABORATION WITH THE MD DEPARTMENT OF HEALTH AND THE CDC GUIDANCE
     Upon opening school buildings, all procedures and guidelines provided by the Centers for Disease Control (CDC) and the
     Maryland Department of Health should be followed. The CDC has published Considerations for Schools which includes a
     description of Maintaining Healthy Environments as described below.


     MAINTAINING HEALTHY ENVIRONMENTS (INFORMATION FROM THE CDC)

     Schools may consider implementing several strategies to maintain healthy environments.

           Cleaning and Disinfection

                    •    Clean and disinfect frequently touched surfaces (e.g., playground equipment, door handles, sink handles,
                         drinking fountains) within the school and on school buses at least daily or between use as much as possible.
                         Use of shared objects (e.g., gym or physical education equipment, art supplies, toys, games) should be limited
                         when possible, or cleaned between uses.

                    •    If transport vehicles (e.g., buses) are used by the school, drivers should practice all safety actions and protocols
                         as indicated for other staff (e.g., hand hygiene, cloth face coverings). To clean and disinfect school buses or
                         other transport vehicles, see guidance for bus transit operators.

                    •    Develop a schedule for increased, routine cleaning and disinfection.

                    •    Ensure safe and correct use and storage of cleaning and disinfection products, including storing products
                         securely away from children. Use products that meet EPA disinfection criteria.

                    •    Cleaning products should not be used near children, and staff should ensure that there is adequate ventilation
                         when using these products to prevent children or themselves from inhaling toxic fumes.

           Shared Objects

                    •    Discourage sharing of items that are difficult to clean or disinfect.

                    •    Keep each child’s belongings separated from others’ and in individually labeled containers, cubbies, or areas.



7   | Maryland Together: Maryland’s Recovery Plan for Education                                                    marylandpublicschools.org
                  •   Ensure adequate supplies to minimize sharing of high touch materials to the extent possible (e.g., assigning
                      each student their own art supplies, equipment) or limit use of supplies and equipment by one group of
                      children at a time and clean and disinfect between use.

                  •   Avoid sharing electronic devices, toys, books, and other games or learning aids.

           Ventilation

                  •   Ensure ventilation systems operate properly and increase circulation of outdoor air as much as possible, for
                      example by opening windows and doors. Do not open windows and doors if doing so poses a safety or health
                      risk (e.g., risk of falling, triggering asthma symptoms) to children using the facility.

           Water Systems

                  •   To minimize the risk of Legionnaire’s disease and other diseases associated with water, take steps to ensure
                      that all water systems and features (e.g., sink faucets, drinking fountains, and decorative fountains) are safe to
                      use after a prolonged facility shutdown. Drinking fountains should be cleaned and sanitized, but encourage
                      staff and students to bring their own water to minimize use and touching of water fountains.

           Modified Layouts

                  •   Space seating/desks at least 6 feet apart when feasible.

                  •   Turn desks to face in the same direction (rather than facing each other), or have students sit on only one side of
                      tables, spaced apart.

                  •   Create distance between children on school buses (g., seat children one child per row, skip rows) when
                      possible.

           Physical Barriers and Guides

                  •   Install physical barriers, such as sneeze guards and partitions, particularly in areas where it is difficult for
                      individuals to remain at least 6 feet apart (e.g., reception desks).

                  •   Provide physical guides, such as tape on floors or sidewalks and signs on walls, to ensure that staff and children
                      remain at least 6 feet apart in lines and at other times (e.g. guides for creating “one way routes” in hallways).

           Communal Spaces

                  •   Close communal use shared spaces such as dining halls and playgrounds with shared playground equipment if
                      possible; otherwise, stagger use and clean and disinfect between use.

                  •   Add physical barriers, such as plastic flexible screens, between bathroom sinks especially when they cannot be
                      at least 6 feet apart.

           Food Service

                  •   Have children bring their own meals as feasible, or serve individually plated meals in classrooms instead of in a
                      communal dining hall or cafeteria, while ensuring the safety of children with food allergies.

                          •    Enforce strict handwashing with soap and water after food contact

                          •    Disinfect surfaces after food contact is made.

                          •    Ensure that there is a “do not share” food policy among students.

                          •    Before school resumes, teachers and school leaders review food allergy and 504 plans for all children
                               with food allergies.

                          •    Teachers should refresh their understanding of food allergies, including symptoms of allergic reactions
                               to food.

                  •   Use disposable food service items (e.g., utensils, dishes). If disposable items are not feasible or desirable,
                      ensure that all non-disposable food service items are handled with gloves and washed with dish soap and hot


8   | Maryland Together: Maryland’s Recovery Plan for Education                                                   marylandpublicschools.org
                       water or in a dishwasher. Individuals should wash their hands after removing their gloves or after directly
                       handling used food service items.

                  •    If food is offered at any event, have pre-packaged boxes or bags for each attendee instead of a buffet or family-
                       style meal. Avoid sharing food and utensils and ensure the safety of children with food allergies.

           Food and Nutrition Operations During Phase 2 School Reopening

           Assess current facilities to identify:

                  •    Current capacity for volume of student meal service operations.

                  •    Capacity factors such as the food supply chain, hot and/or cold holding equipment, dry food storage area, food
                       preparation space, equipment for transportation of meals inside a school building (such as carts and racks),
                       and equipment for transportation of food and meals between buildings (such as refrigerated trucks, hot and
                       cold holding equipment, food storage bins, etc.).

                  •    Logistics and operation needs to address simultaneous operations for on and off-site student meal delivery
                       during school reopenings.

                  •    Feasibility for food service model shift from traditional cafeteria line model to other potential models.

           Assess current standard operating procedures to identify:

                  •    Enhanced sanitation measures related to student meal service, including student handwashing, appropriate
                       sanitation measures for touch-contact surfaces used by students during meal service in schools (such as point
                       of service touch pads, tables and chairs, carts used in transportation, etc.).

                  •    Food safety protocols and staff training, modified packaging, and sanitation.

                  •    Determine health and safety measures for School Nutrition Staff, such as daily temperature check and a
                       schedule for virus testing, protocols for isolation and containment for prevention of virus outbreak, access to
                       and maintenance of PPE, etc.

                  •    Offer options for staff at higher risk for severe illness (including older adults and people of all ages with certain
                       underlying medical conditions) that limit their exposure risk (e.g., telework, modified job responsibilities that
                       limit exposure risk).

                  •    Plans in the event of positive cases of COVID-19 in the food and nutrition staff and/or increased volume of staff
                       absenteeism.

           Prior to reopening take steps to:

                  •    Minimize the risk of diseases associated with water, by ensuring that all water systems and features (e.g., sink
                       faucets, drinking fountains, decorative fountains) are safe to use after a prolonged facility shutdown. Drinking
                       fountains should be cleaned and sanitized, but encourage staff and students to bring their own water to
                       minimize use and touching of water fountains.

                  •    Teach and reinforce use of cloth face coverings. Face coverings should be worn by staff and students as
                       feasible, and are most essential in times when physical distancing is difficult. Individuals should be frequently
                       reminded not to touch the face covering and to wash their hands frequently. Information should be provided to
                       staff on proper use, removal and washing of cloth face coverings.

                  •    Teach and reinforce handwashing with soap and water for at least 20 seconds and increase monitoring to
                       ensure adherence among students and staff.

                  •    Notify the local health department of reopening and follow any additional guidance and regulations provided.

           Additional CDC information can be found at:

           Guidance for Cleaning and Disinfecting: Public Spaces, Workplaces, Businesses, Schools, and Homes

           The CCSSO has further developed a helpful document entitled the Restart and Recovery: Addressing Building Safety,



9   | Maryland Together: Maryland’s Recovery Plan for Education                                                   marylandpublicschools.org
            Cleaning and Monitoring Resource.


9. L OCAL SCHOOL SYSTEMS MUST FOLLOW PROTOCOLS FOR THE SAFE TRANSPORTATION OF
   STUDENTS TO AND FROM SCHOOLS.
     This information is presented to allow school systems the ability to make decisions about student transportation during the
     COVID-19 pandemic. Every school system will have to determine what will work for their transportation department and student
     safety.


     SEATING ON THE BUS

     The Centers for Disease Control and Prevention have published guidance that recommends that on school buses, a child sits
     one to a seat and by alternating the rows in which students sit. For a 77-passenger bus, this would allow for approximately 13
     students to be transported. It is understood that by adding social distancing requirement for all riders, the number able to be
     transported on a 77-passenger bus drops to 8 (not counting the driver).

     Local school systems may not be able to meet the demands of adherence to CDC recommendations. However, each school
     system must put into practice, innovative ways to combat the spread of COVID-19.

     Some examples can be:

        •    Encouraging use of face coverings when use of alternate rows for seating is not possible.

        •    Allowing siblings from the same household to sit together in the same seat.

        •    Recommending passengers sit in the same seat going to and returning from the trip.

        •    Allowing for alternate transportation arrangements, such as riding with a parent.


     SCHOOL BUS SAFETY

     All school buses must be inspected according to the Maryland Motor Vehicle Administration (MVA) COMAR Regulations relating
     to school vehicle standards, prior to transporting students.

     Thorough school vehicle cleaning must become routine and areas of “high-touch” must be cleaned and disinfected according to
     a local schedule. Some examples of a routine cleaning schedule are:

        •    After the bus drops off students at home or school (every trip)

        •    At the completion of its morning or afternoon run

        •    Once a day

     All school vehicle drivers must be trained in how to appropriately and effectively clean and disinfect the school vehicle.

     Other steps to take to increase health and safety may include:

        •    Keeping windows open to allow for air circulation throughout the vehicle during trips

        •    Restricting any food or eating on the school bus

        •    Encouraging students to use hand sanitizer or wash their hands prior to boarding

        •    Loading and unloading students in a manner that encourages social distancing (load back to front and unload front to
             back)

        •    Keeping the seat behind the driver empty during every trip

        •    Taking the temperatures of school vehicle drivers and attendants before active duty. According to the CDC, any staff
             member that has a temperature of or over 100.4°F is considered to have a fever.


10   | Maryland Together: Maryland’s Recovery Plan for Education                                               marylandpublicschools.org
10. LOCAL
        SCHOOL SYSTEMS MUST DEVELOP A SYSTEM FOR TRACKING ATTENDANCE WHEN STUDENTS
    ARE ENGAGED IN DISTANCE LEARNING.
     Local school systems must consider virtual platforms that allow for management and tracking of attendance. Most Local
     Management Systems offer a reporting feature that tracks time a student is logged into the system but not necessarily whether
     this is active work time or not. It is important to note that asynchronous online learning often requires more time to complete
     assignments.


11. EACH LOCAL SCHOOL SYSTEM MUST DEVELOP ITS OWN PLAN FOR COMMUNICATION.
     School systems must establish regular channels of communication as the plan for reopening of schools is under development
     and as schools reopen. Areas of planning for communication include key messages which reflect the guiding principles of the
     school system’s recovery plan. Determining the key messages provides a reference point for all communication updates. For
     example:

           •    All students, educators, and staff should feel comfortable and safe in their school environments.

           •    Student learning is paramount.

           •    Reflection on recent experiences with distance learning has informed the recovery planning.

           •     We are moving fast and we must stay flexible; we will explore, reflect, and acquire new knowledge to ensure
                continuous improvements are achieved.

     Coordination

     How will communications be coordinated? Usually, a school system has a communication officer, point person, or a small
     team, to direct public communications, and address inquiries from parents, media, and the general public. The roles of these
     individuals are even more important as school communities implement the work of reopening after closure and weeks of
     remote learning. The interdisciplinary planning of the school system for reopening will be better supported if communications
     are integrated from the outset.


12. T
     HE COVID-19 CHECKLIST (APPENDIX A) MUST BE UTILIZED IN THE DEVELOPMENT OF THE
    RECOVERY PLAN.


13. T
     HE MARYLAND PUBLIC SECONDARY SCHOOL ATHLETIC ASSOCIATION (MPSSAA) ROADMAP
    FORWARD FOR INTERSCHOLASTIC ATHLETICS AND ACTIVITIES MUST ALIGN WITH THE MARYLAND
    STATE DEPARTMENT OF EDUCATION AND THE LSS EDUCATIONAL AND HEALTH AND SAFETY
    DECISIONS IN ORDER FOR EDUCATION-BASED ATHLETICS AND ACTIVITIES TO RESUME DURING
    STAGE ONE AND STAGE TWO OF THE GOVERNOR’S MARYLAND STRONG: ROADMAP TO RECOVERY.

     SEASONAL PLANNING AND PREPARATION

     Planning in advance and establishing dates and timelines have been a hallmark of the MPSSAA and local interscholastic athletics
     programs. The entire MPSSAA community for generations has set their cyclical calendar to evolve around first practice dates,
     first play dates, and state championships. The MPSSAA recognizes that this calendar notion must be reimagined given the
     unknown in this instance and instituting best practices to avoid COVID-19 spread. LSS athletics programs and stakeholders
     must embrace the notion that the safe return of interscholastic athletics will need to be administered on an incremental basis,
     using the latest national, state, and local health recommendations and operational procedures.

     As schools reopen and considerations are made to meet the needs of current health and safety standards, including social




11   | Maryland Together: Maryland’s Recovery Plan for Education                                            marylandpublicschools.org
     distancing, face mask coverings, and size of gathering, the following are some options for instituting participation opportunities:

          •    Team-based and skill development practices with no competition for extended periods of time.

          •    Intra-school competitions utilizing multiple varsity teams or intramurals. Examples include limits on roster sizes and
               the creation of multiple teams.

          •    Competition confined to a set number of schools in the same geographic area. Multiple competitions against the
               same schools may take place within this scenario.

          •    Modifications of seasonal schedules.

          •    City/county/conference competition only.

          •    Modified culminating events, tournaments, or invitationals.



     LSS COVID-19 RETURN TO PLAY CONSIDERATIONS

     Since District Athletic Administrators in each LSS are the well-respected voices for safety issues involving interscholastic athletics
     and extracurricular activities, the MPSSAA strongly urges that these individuals engage with their local authorities and health
     departments to develop coordinated policies and procedures with positive approaches for the return of interscholastic athletics
     and extracurricular activities.

     A LSS Return to Play Committee must consider the following as members: superintendent (or designee); school district athletic
     administrator(s); principal representative; system health coordinator/nurse; sports medicine/pediatric physician; transportation
     director; lead athletic trainer; athletic director (or representative); coach representatives; and local health department
     representative.

     LSS COVID-19 Committees can create operational plans that provide guidance in the following categories: facilities cleaning;
     entrance/exit strategies; limitations on gatherings; pre-work out screenings; face coverings; hygiene practices; hydration and
     nutrition; locker rooms; training areas; physical activity and athletic equipment; and accommodations for certain students (i.e.
     showers for homeless students).

     Local school systems must begin the preparation phase as soon as possible, assembling a Return to Play Committee to assess
     upcoming guidance from the MPSSAA and begin to implement policies and procedures related to health and safety measures
     and operational measures for the return of interscholastic athletics.




12   | Maryland Together: Maryland’s Recovery Plan for Education                                                 marylandpublicschools.org
                                                                                                                             RESEARCH




I.       Research
The COVID-19 pandemic has changed the landscape of education more dramatically than any other phenomenon in the history of
our state school system. An event of this magnitude will definitely impact how we provide education to students. The new normal
of school operations may be measured in terms of before and after the pandemic. Today, daily school operations will likely include
increased health and hygiene measures such as wearing masks, temperature checks, hand-washing, frequent sanitation, and social
distancing, especially for elementary students. In addition, elementary playground areas may be marked for social distancing along
with areas within schools. Enhanced cleaning procedures and sanitation measures will likely be necessary on a more frequent basis

Reduced class sizes may be expected to become the norm, consisting of students placed in the smallest classes possible with desks
that are placed six feet apart. Additional considerations will be given to holding classes outdoors, in the gymnasium, and other
spaces when possible. Large school assemblies may not be possible and school dances and school functions reduced. Special areas
such as art, health, and physical education may be offered remotely via video chat along with parent/teacher conferences, discipline
conferences, 504, and IEP meetings. Considerations and adjustments in parental involvement in school activities may occur. Along
with a reduction or elimination in the liberty of parents entering schools.

The response to changing situations will also require creative planning supported by research. Research supports a variety of
approaches to reopen schools. These methods allow students to receive instruction in a way that safely “picks back up” where
students left off, while maintaining appropriate guidelines for the health of students and staff.


RESTRUCTURING SCHOOL TIME
There are two general ways to reconstruct school time: Take the same number of minutes and days and reallocate them and add
minutes or days. Generally, reallocation of time has no impact on student learning, for better or for worse. However, restructuring
school time supports creative scheduling that safely bring back students if they need to be physically spread out.

Unfortunately, research on time reallocation suggests that no reallocation solution will make up for the spring/summer 2020
learning slowdown. Reallocation should therefore, be considered a baseline strategy for maintaining student learning while safely
returning them to school.

Schools systems might elect to bring back a fraction of the students and redistribute the 180 days of the 2020-2021 school year.
School systems might also “double-up” on in-person time with “A/B” days, as high schools do with block scheduling. (Research on
year round schooling and block scheduling, which are approximations for these approaches, finds no impact for the average
student in most subjects. For example, normally students might receive 60 minutes of both math and English Language Arts (ELA)
in person, each day. Under a partial reopen, if students learned math in person every other day for 120 minutes, and ELA at home
on the opposite days for 120 minutes, there would be no “slide” anticipated in math because students were only getting in-person
instruction every other day.)

Only the addition of time (and/or instructional interventions, discussed below) might be expected to have a limited positive impact.
International research has found that the positive effect of additional time on math and science achievement were largely due to
longer school days, not longer school years, which may guide school system decision-making; if only half of the students may be
present at one time. It may be more academically effective to have students in school for longer days on an alternating schedule,
rather than every day on a half-day schedule.


SUBJECTS OF INSTRUCTION
Research on summer slide shows that a break or slowdown in instruction has a greater negative impact on math as compared to
English Language Arts. This suggests that, if school systems cannot teach all subjects in person, it may be beneficial to prioritize the
teaching of math in person (or at least synchronously via distance learning). For example, an Northwest Evaluation Association
(NWEA) simulation shows less expected learning loss during a shutdown or slowdown in reading compared to math, which may be
due to the fact that students can, and are more likely, to read independently at home than do math. Additionally, students are more



13   | Maryland Together: Maryland’s Recovery Plan for Education                                               marylandpublicschools.org
                                                                                                                            RESEARCH



likely to receive help at home in reading than in math.


MODES OF INSTRUCTION
Research has consistently found fully online virtual schools to produce less effective outcomes than those for students who are in
brick and mortar school settings.

According to limited research on synchronous distance learning (mostly conducted on college students), if instruction must be online
students prefer synchronous learning both for greater understanding, comprehension, and for social and collaborative reasons
(both between student and teacher and among students). Systems may therefore, consider avoiding fully online education and
integrating synchronous learning and communication where possible when online learning occurs.


INSTRUCTIONAL INTERVENTIONS
The way instruction is delivered can have a larger effect than any particular curriculum or textbook. Specifically, on average, one-on-
one tutoring and/or small group direct instruction can be more effective in raising student achievement than a specific curriculum,
intervention, and/or set of instructional materials. Time when students are not in school may therefore, be better utilized in one-on-
one or small-group synchronous sessions, rather than whole-class synchronous work and/or asynchronous learning. Further research
suggests that paraprofessionals and instructional aides can deliver one-on-one and small group instruction as effectively as teachers,
which may assist school systems in determining staffing decisions if resources and/or personnel are limited.

An additional strategy for the 2020-2021 school year might be looping (keeping students with the same teacher). Looping has
small academic benefits for students at the end of the second year, with greater benefits for students of color. Since looping takes
advantage of teachers’ familiarity with students, it may be even more beneficial in the current situation because no state, and likely no
local assessment data will be available to teachers. Looping can also have a positive impact on teacher effectiveness as familiarity with
students may help new or less effective teachers improve.


AGE, ABILITY, AND SERVICE GROUP CONSIDERATIONS
Research, including an NWEA simulation, indicates that, at least in grades 3-8, students in earlier grades will experience more of
a negative impact when learning stops or slows down than students in later grades, with the caveat that this fact is for the average
student. Further research on distance learning suggests that younger students have more trouble processing content delivered via
online learning, even if delivery is synchronous. Considering these two points together, school systems may want to consider ways to
allocate more or most in-person time to younger students.

In general, research on extra time programs suggests that the lowest performing students should be provided with as much
instruction as possible. Further, research on distance learning suggests that at-risk, low-performing students are the population most
likely to be negatively impacted by online schooling, meaning these students should have in-person instruction prioritized for them.


MENTAL AND EMOTIONAL WELL-BEING
Research shows the importance of mental and emotional well-being for students and staff, which has both psychological and
ultimately academic outcomes. Access to school counselors and school-based health clinics helps students. Counselors and school
based health centers will play an extremely important role in the adjustment period when buildings reopen.




14   | Maryland Together: Maryland’s Recovery Plan for Education                                               marylandpublicschools.org
                                                                                                                EDUCATIONAL EQUITY




II. Educational Equity
With the adoption of COMAR 13A.01.06 Educational Equity on October 19, 2019, the Maryland State Board of Education established
educational equity as a matter of policy and priority in Maryland’s public schools. The regulations require the following:

     •   Each Maryland public school will provide every student equitable access to the educational rigor, resources, and support
         that are designed to maximize the student’s academic success and social/emotional well-being;

     •   Each local school system’s procedures and practices provide for educational equity and ensure that there are no obstacles
         to accessing educational opportunities for any student; and

     •   Achievement will improve for all Maryland students and achievement gaps will be eliminated.

School closures during this period of the COVID-19 pandemic have potentially intensified existing inequities. The crisis has had
a significant impact on our most vulnerable students. As schools reopen, local school systems should prioritize the study of data
and focus on students who face obstacles in engagement in the continuity of learning process. Additionally, supporting the social/
emotional well-being of students will be as important as equitable access to learning materials and learning opportunities, technology,
and nutrition.

GettingSmart.com, a media channel that provides a place for education leaders to share innovations in learning and build a
community driven by equity and access, recently published How to Reopen Schools: A 10-Point Plan Putting Equity at the Center. In
the 10-Point Plan, the authors, Eric Tucker and Tom Vander Ark, describe solutions to help educators to “reimagine and strengthen
systems” to meet the needs of all students.

Further information on equity can be found at the NYU Metro Center Guide on Culturally Responsive – Sustaining School
Reopening Centering Equity to Humanize the Process of Coming Back Together.

Maryland’s school systems must apply an equity lens as they develop every aspect of their plans for the transition to school opening,
ensuring that “…for any program, practice, decision, or action, the impact on all students is addressed, with strategic focus on
marginalized student groups.” This commitment must continue to be a priority.

Now more than ever, the Equity and Excellence: The Guide to Educational Equity in Maryland should be utilized and the local
school system equity plans be implemented to ensure that all students with the proper supports reach their full potential and
succeed in school, regardless of race, gender, socioeconomic status, or other individual characteristics. We know that as schools
reopen, a commitment must be made that all students, particularly students of color, students with disabilities, and students who
have been traditionally underrepresented and not afforded equal opportunities, have access to strong instruction.

Principals need to ensure that students return to schools which have warm, welcoming, and supportive environments with the
appropriate rigor and support to allow all students to succeed academically and socially and reach their full potential. Attention to
experiences over the past six months must be made to support students socially and emotionally as well as academically.




15   | Maryland Together: Maryland’s Recovery Plan for Education                                               marylandpublicschools.org
                                                                                                                     COMMUNICATION




III. Communication
School systems are encouraged to establish regular channels of communication as the plan for reopening of schools is under
development and as schools reopen. Areas of planning for communication include key messages which should reflect the guiding
principles of the school system’s recovery plan. Determining the key messages provides a reference point for all communication
updates. For example:

     •   All students, educators, and staff should feel comfortable and safe in their school environments.

     •   Student learning is paramount.

     •   Reflection on recent experiences with distance learning has informed the recovery planning.

     •   We are moving fast and we must stay flexible; we will explore, reflect, and acquire new knowledge to ensure continuous
         improvements are achieved.


COORDINATION
How will communications be coordinated? Usually, a school system has a communication officer, point person, or a small team, to
direct public communications, and address inquiries from parents, media, and the general public. The roles of these individuals
are even more important as school communities implement the work of reopening after closure and weeks of remote learning. The
interdisciplinary planning of the school system for reopening will be better supported if communications are integrated from the
outset.

Local school systems are encouraged to review methods which have proven to be the most effective in communications with
constituents. Combining general methods with a targeted outreach should be considered. For example, @twitter and Facebook
can be effective ways to reach a broad and diverse audience but may be inadequate when every parent needs information about an
important deadline.

All staff need access to resources to assist them in responding to common questions from parents and the public. Staff also need
specific directions about how to elevate questions to the appropriate level. Therefore, existing systems may need to be strengthened
to address the needs of all community members and stakeholder groups. New tools and FAQs may need to be added to current
resources.


STAKEHOLDERS
Who are the school system’s key stakeholders and what specific information and guidance is needed? Teachers, principals and staff
need to know their responsibilities for each reopening scenario. How will changes in the plan be communicated? The central office
staff will need final plans as soon as possible to ensure that they can plan and prepare for all support systems to function effectively
and efficiently, such as purchasing and student information systems.

Local school systems should establish a reopening stakeholder group to assist in the development of the school system’s reopening
plan. The group should contain a diverse group of stakeholders including parents, teachers, students, educators, and community
members to encompass each system’s unique student population and needs.

Families and students will need frequent and substantial messaging about safety guidelines and precautions. Throughout the
reopening, families will need very specific information and resources about social distancing, transportation, food services, building
sanitation, schedules, deadlines, and all safety procedures. Each school system is encouraged to create mechanisms for feedback.
Additionally, local school systems are encouraged to expand capacity for ongoing and meaningful two-way communication, and
enhance opportunities for collecting frequent feedback from families about their students’ needs and a way to address parental
concerns as the academic year progresses. Families may be asked to accommodate adjusted schedules and should have ample
opportunity to provide feedback through surveys, a helpline, or other methods. As with the recovery plan itself, outreach should



16   | Maryland Together: Maryland’s Recovery Plan for Education                                               marylandpublicschools.org
                                                                                                                   COMMUNICATION


consider the needs of essential workers, families with children on different academic schedules, families with students receiving
special education and English language services, and families with limited mobility.

What information does the central office need from each group? The school system is encouraged to create mechanisms for
feedback. Information from schools regarding student and staff needs should be a catalyst in determining any changes that are
needed in the reopening plan.

What groups outside the school system need to be “in the loop?” For example, the local school systems will need to establish or
continue strong communications with the local Health Departments that continue to be key partners in ensuring safety for staff and
students. What is the best mechanism for continued coordination in this area? It could be a weekly call between the superintendent
or their designee and someone at the health department assigned to support the school system. Diverse community organizations
and other partners should be included in all general communications. Where a community school model is implemented, the
partners supporting the school will need information directly from the school system and can be resources to help reach families and
the general public.

School systems can solicit the local media to assist with the communications strategy. Having a designated contact who is responsive
to the media will help ensure that the system’s messages are reaching a wide audience and reinforce the community’s role in
recovery.

Elected officials’ constituent offices are other important assets that may be utilized and should receive regular updates. Keeping
these offices up-to-date helps elected officials serve their constituents and reinforce important messages from the school system.


METHODS AND FREQUENCY
Normally, school systems maintain robust communication strategies to keep students, parents, staff, and stakeholders engaged.
Additional resources will be needed as school systems plan and execute a reopening plan. School systems are encouraged to match
methods and frequency to the needs of others. A broad media strategy that includes the press, interviews, social media, and the
school system’s website will be effective if it is coordinated by one person or a small team.

Additional outreach and methods will be required for specific groups. Families will need information about where to turn for help
with academics and other services. Systems are encouraged to create and publicize resources for families. The school system can
support principals, teachers, and staff by providing FAQs and online resources. For some of the information, families need direct
communication. Some school systems and schools utilize specific software for this purpose. If resources allow, a “helpline” can
respond to specific needs of families. Responding quickly and consistently to concerns will convey the system’s messages to the
public with less opportunity for rumors and misinformation to spread.

The school system’s website is a crucial resource for the public. Information can be posted for several audiences and should be
frequently updated as needed. If there is not an automated way to link each school’s website to the system’s main site, ensure that
each school prominently links to the main page to encourage families to rely on communications from the school system’s central
office. Whenever possible, messages in other languages should be made available.

Social media and the press are tools to convey information to the general public to reinforce the specific communications targeted to
each group. At the same time, there is always the potential for incorrect information and rumors to circulate on social media, in posts
to social media sites, and in comments. The communications team should consider designating responsibility for scanning for news
and other reports, to reply and correct, as appropriate.

In addition to conveying specific information about the reopening of schools, school systems should identify opportunities to relay
a personal message to all groups and the wider community. School systems should provide updates and encourage community
responses. Streaming messages of thanks and appreciation can be tailored to teachers, paraprofessionals, and others. To enhance
messaging, the MSDE will continue to share information with local school systems which can be communicated at the state and local
levels.




17   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
                                                                                                        INSTRUCTIONAL PROGRAMS




IV. Instructional Programs
INSTRUCTIONAL PROGRAMS AND ADJUSTED RETURN: SCHOOL OPTIONS
The Maryland College and Career Ready Standards (MCCRS) are essential in ensuring that students have a strong command
of the skills and understandings associated with the critical areas. These skills and understandings are critical to building the
foundational knowledge needed for the success of students. While all the MCCRS are important to educating the whole student,
the current health crisis and the manner in which instruction must continue, necessitates the need for local school systems (LSS) to
examine which standards have been taught and where the learning gaps exist due to the extended school closures. Local school
systems are encouraged to identify the remaining standards to be taught and plan instruction focusing on the remaining standards.

In order to deliver a quality educational experience during these challenging times, students’ social/emotional needs, special
accommodations, and individual needs must be considered. Before instituting a revised curriculum for students, collaborate with
central office level English for Speakers of Other Languages, Special Education, and School Counseling offices. The general education
standards identified for Continuity of Learning should be considered when amending, as appropriate, a student’s IEP goal(s)/
objective(s) outside of an IEP team meeting, in response to the COVID-19 pandemic. Any amendment(s) made to a student’s IEP
should be agreed upon by the student’s parent(s), documented, and changes provided to the parent and other members of the
amended IEP service delivery team.

As schools are reopened and consideration is made to meet the needs of social distancing, the following are some scheduling options
that might be considered. These suggestions are not the only options that may be considered by each LSS.


     One-Day Rotation
     On each of four days of the week, 25 percent of the students in a school report to school. This model would apply at all levels
     (e.g., Elementary, Middle and High) for each of the four days. Students report to school one full day a week at all levels (e.g.,
     Elementary, Middle and High) for four days. Students will be provided assignments to support their learning on the days in which
     they do not report to school that could include paper, pencil, distance learning, or a combination.

     Special Education, English for Speakers of Other Languages, and resource teachers will collaborate with classroom teachers to
     schedule and provide required services to students. Rotated pull-out classes may also reduce the student-teacher ratios to 10
     or fewer. Fine Arts, Physical Education, and Health Education teachers will be included, to teach their respective content. These
     classes will be offered as a rotation to provide the necessary content and support to students for a well-rounded curriculum
     while also helping to reduce the student-teacher ratios to 10 or fewer in each learning environment.

     *O
       ne day is used for teacher planning and professional learning. Students will not report to school, distance learning will
      continue.


     Two-Day Rotation
     All students report to school two full days a week (e.g., Tuesday/Thursday or Wednesday/ Friday). Students would be provided
     assignments to support their learning on the days in which they do not report to school that could include paper, pencil,
     eLearning or a combination.

     Special Education, English for Speakers of Other Languages, and resource teachers will collaborate with classroom teachers to
     schedule and provide required services to students. Rotated pull-out classes may also reduce the student-teacher ratios to 10
     or fewer. Fine Arts, Physical Education, and Health Education teachers will be included, to teach their respective content. These
     classes will be offered as a rotation to provide the necessary content and support to students for a well-rounded curriculum
     while also helping to reduce the student-teacher ratios to 10 or fewer in each learning environment.

     *O
       ne day is used for teacher planning and professional learning. Students will not report to school, distance learning will
      continue.



18   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
                                                                                                        INSTRUCTIONAL PROGRAMS



     A/B Week
     Half of the student population will report to school for four full days each week, while the remaining second half of the school
     population participates in distance learning at home. The student population will alternate between each week. All grade bands
     will be included. Students will be provided assignments to support their learning on the days in which they do not report to
     school that could include paper, pencil, eLearning or a combination.

     Special Education, English for Speakers of Other Languages, and resource teachers will collaborate with classroom teachers to
     schedule and provide required services to students. Rotated pull-out classes may also reduce the student-teacher ratios to 10
     or fewer. Fine Arts, Physical Education, and Health Education teachers will be included, to teach their respective content. These
     classes will be offered as a rotation to provide the necessary content and support to students for a well-rounded curriculum while
     also helping to reduce the student-teacher ratios to 10 or fewer in each learning environment.

     *O
       ne day is used for teacher planning and professional learning. Students will not report to school, distance learning will
      continue.


     Elementary Face-to-Face and Secondary Distance Learning
     Elementary students will start school first and attend four full days a week, spread out across two buildings (e.g., Elementary
     and Middle) to reduce the student teacher ratio to support social distancing. Secondary students would complete distance
     learning. This would continue until it is deemed appropriate by the public health officials that it is safe to relax the social
     distancing. Once it is deemed safe, elementary students would transition back to their home school and secondary
     students would start.

     Special Education, English for Speakers of Other Languages, and resource teachers will collaborate with classroom teachers to
     schedule and provide required services to students. Rotated pull-out classes may also reduce the student-teacher ratios to 10
     or fewer. Fine Arts, Physical Education, and Health Education teachers will be included, to teach their respective content. These
     classes will be offered as a rotation to provide the necessary content and support to students for a well-rounded curriculum while
     also helping to reduce the student-teacher ratios to 10 or fewer in each learning environment.

     *O
       ne day is used for teacher planning and professional learning. Students will not report to school, distance learning would
      continue.


     Grade Band Phase-In
     The grade band phase-in approach would begin when the public health officials deem it is safe to relax the social
     distancing. Elementary students will return to school first, for a week. Middle school students would report the second and high
     school would report the third week. Middle and high school students will continue distance learning while waiting to phase back
     into school.


     Charter Schools
     For school systems that include public charter schools, there should be consideration of any previous agreements made, and an
     opportunity for charter schools to implement alternative plans within the guidance provided by the State and the school system.
     For example, some charter schools currently operate on schedules and calendars that differ from those of the school system.


     Environmental Education and Literacy
     Although the location that learning occurs has changed, opportunities to continue to motivate students to make decisions and
     take action to preserve and protect Maryland’s natural resources remain.

           Use of the outdoors and natural spaces
           Finding ways to use outdoor learning spaces allows school systems to continue an instructional program in environmental
           literacy. According to research, benefits to student interactions within nature spaces extends beyond improved cognition



19   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
                                                                                                        INSTRUCTIONAL PROGRAMS



           to include mental health general well-being and restoration, with the potential to decrease anxiety and stress. As with any
           educational experience, safety, health, and accessibility are the first priorities.

           Parent and caregiver involvement
           Considerations for parents and caregivers to support outdoor and environmental education activities outside of the
           classroom should be based on students’ age-appropriate ability level and the complexity of the learning experience.

           Restructuring school time
           As schools consider scheduling options for reopening, these suggestions are not the only options that may be considered.
           While some aspects of environmental education can occur in a digital and online environment, the outdoor field
           experience that is at the heart of the Meaningful Watershed Educational Experience (MWEE) may need to be completed
           face-to-face with teachers leading instruction with small groups of students.

                 •   Hybrid Face-to-Face and Distance Learning: If time is limited for face-to-face instruction, students could spend
                     time planning the investigation through an online format and conduct the investigation in person with teacher
                     guidance. After the face-to-face learning experience, students can construct explanations and arguments with
                     evidence from the investigations from distance learning measures.

                 •   Distance Learning: Elements of the MWEE model can be conducted in or around the home. Students could use
                     the environment in or around their home to make and record observations about how much or how many of
                     something may exist, such as flora, fauna, weather patterns, or land use types. Self-guided inquiry maximizes
                     student voices, which is a culturally responsive instructional strategy. Using common household items, students
                     could build, test, and redesign solutions to environmental issues using common household items and reflect on
                     the engineering design process.

                 •   Developmentally appropriate environmental stewardship and civic action can occur outside the classroom as
                     students brainstorm and evaluate the results of their investigations, propose and take action.




CAREER AND TECHNICAL EDUCATION (CTE)
Approximately 115,000 high school students are enrolled in CTE programs of study across 24 school systems. There are 55 state-
approved programs of study. Each program of study provides the opportunity for students to earn postsecondary and/or industry
credentials and participate in work-based learning experiences. COVID-19 school closures during the 2019-2020 school year
impacted the ability of CTE students to complete work-based learning and core content hours needed to earn required credentials in
career fields. Each school system developed a Continuity of Learning plan that addressed how students would continue learning while
school buildings were closed. CTE students engaged in online experiences that reinforced core content. In some cases, students
completed online modules that could be applied toward credential hour requirements. As schools reopen, there are several CTE-
specific factors that must be considered.


     Assess status of CTE inventory
     CTE supplies may have been impacted due to COVID-19 school closure. For example, several schools donated CTE equipment
     or used CTE supplies to support COVID-19 recovery efforts. Plants required for agricultural and environmental science programs
     may not have been cared for consistently and food required for culinary programs may have spoiled while schools were closed.
     As a result, CTE programs may need supplies replenished prior to reopening schools. CTE Directors can contact MSDE Regional
     CTE Grant Specialists for information on how Perkins or CARES funds can be used to replenish CTE supplies.


     Disinfect CTE equipment and workspaces
      A process and schedule must be implemented to disinfect CTE equipment. It may be impractical to individually disinfect all CTE
     items such as nails, wires, clay, etc. As a result, it is recommended that CTE students wear disposable gloves, face masks, and
     aprons at all times when working with CTE equipment. A process must be established to recover and disinfect loaned equipment
     from health care facilities. CTE Directors can contact MSDE Regional CTE Grant Specialists for information on how Perkins or
     Coronavirus Aid, Relief, and Economic Security (CARES) Act funds can be used to purchase new equipment in the event that


20   | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
                                                                                                        INSTRUCTIONAL PROGRAMS



     loaned equipment cannot be recovered or appropriately disinfected for reuse.


     Accelerate completion of credential requirements
     Schools systems must consider implementing a compressed curriculum for CTE courses that focus on essential content. Options
     must be made available to engage students in learning experiences prior to the school year or before or after school. Diagnostic
     tests, formative assessments, or other assessment options in CTE can be implemented at the beginning of the school year to
     ascertain learning loss and progress. Information gathered can be used to inform curricular compression and instructional
     interventions. Career plans, secondary transition plans, and IEP requirements for CTE students must also be reviewed and
     addressed.


     Modify work-based learning experiences
     CTE Directors can contact employer partners to identify opportunities for students to complete work-based learning hours or
     industry-mentored projects virtually. When virtual experiences are not practical, social distancing guidelines must be followed.
     These guidelines must also be followed when clients come to school buildings to receive services (e.g.: Automotive Technician,
     Cosmetology, Childcare). Consider having clearly defined pathways for clients to travel when in the school building, implementing
     contactless payment systems, and establishing a process to disinfect work areas before and after services are administered.
     These guidelines would also apply to student enterprises such as the sale of coffee by students.


     Transport students to career centers, worksites, and community colleges
     Several CTE students take courses at both a comprehensive high school and career center or community college. When
     implementing modified schedules, consideration must be given to how social distancing guidelines will be applied when
     transporting CTE students. School systems may consider increasing course offerings in math, science, ELA, and other content
     areas at career centers to limit student travel. School systems may also consider allowing CTE students to take additional courses
     (e.g.: math, science, ELA) at a community college for high school credit to limit student travel. Several school systems provide
     transportation for students to and from worksites. School systems must adhere to social distancing guidelines when transporting
     students and ensure that the worksites adhere to social distancing guidelines.

The Division of Career and College Readiness will provide additional guidance and support to CTE Directors as school buildings
reopen.



SPECIAL EDUCATION
While the extended school closures have a significant impact on the education of Maryland students statewide, it is recognized
that students with disabilities may experience increased distress and negative educational consequences due to the changes in
instructional method and environment. There is a continuum of teaching and learning connected by the individualized Continuity of
Learning plans (IEP as written, amended IEP, or revised IEP) for students with disabilities as we prepare for, and implement, recovery
efforts.

The provision of special education and related services operates within the broader context of the general education curriculum and
instruction, which continues to be a driver. Though this situation has impacted the ability of local public agencies to fully implement
some students’ Individualized Education Programs (IEPs), it is important to remember that a Free Appropriate Public Education (FAPE)
continues to be the touchstone for the IEP process, including special education eligibility and services during the extended school
closures through the return to school and recovery programming. Now and during recovery, it is essential to provide FAPE and the
provision of early intervention and special education services (IDEA) to the greatest extent possible.

The Continuity of Learning Provisions for Students with Disabilities during the Extended School Closure due to the COVID-19
Pandemic flowchart provides a visual framework for providing students with FAPE, while complying with procedural requirements
under federal and State law. As this framework highlights, each public agency is required to consider the unique needs of the
student, their IEP, and the local school system’s Continuity of Learning plan to develop and implement, as appropriate, changes to



21   | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
                                                                                                               INSTRUCTIONAL PROGRAMS


the student’s special education program within the context of distance learning. Local school systems and public agencies have been
called upon to be creative and innovative in considering alternative service delivery methods.

The Continuity of Learning Provisions for Students with Disabilities after the Extended School Closure due to the COVID-19
Pandemic flowchart provides a visual framework for the transition back to school and recovery programming. As local public
agencies begin taking steps to reopen school buildings under the leadership of the State Superintendent, they must keep the FAPE
obligation at the forefront of their decision-making. This transition period takes into account the needs of the individualized student
and provides flexibility for response, as appropriate. Any protocols that local public agencies develop to return students:

     1.     Addresses student-specific needs arising from the transition back into school buildings;

     2.     Considers whether or not a student has experienced a regression of skills and/or lack of progress; and

     3.     If regression and/or a lack of progress is present, identifies opportunities for recovery, including additional, new, or different
            services and accommodations.

Local public agencies and school communities are encouraged to continue to refer to the DEI/SES Technical Assistance Bulletin
webpage of the MSDE website for more in-depth topical guidance addressing special education and related services during the
extended school closures. Specific information has been added to provide specific recovery planning considerations.


General Considerations for Recovery Efforts for Students with Disabilities

     •      Role of the family in the teaching/learning process. Parents of students with disabilities have always had a decision-
            making voice and required participation at the IEP Team. Remote learning has increased parent capacity (with ongoing
            coaching and support by educators) to provide supplemental instruction and progress monitoring. In recovery efforts,
            leveraging this skill and elevating the supportive role of the family to accelerate student progress is essential.

     •      Integration of technology. During this period of continuity of learning technology has presented new uncharted
            opportunities for educators, school administrators, and families to leverage the benefits of technology to support learning
            and meaningful parent participation for students with disabilities.

     •      Maintain a focus on Social/Emotional Wellbeing. In recovery efforts, now more than ever, it is evident that schools play
            a critical role in the overall whole-child development process and quality of life for families. Research makes it clear that,
            compared to adults, children are more vulnerable to the emotional impact of traumatic events that disrupt their daily lives.
            Considerations for students with special needs, those who have a history of trauma, are broad and overarching.

     •      School Operations
            Consider the following key areas:

                •       Maryland Infants and Toddlers Program

                •       Related Services (e.g., speech language, OT, PT)

                •       Transportation (see Considerations for Transportation Needs for Students with Disabilities during School
                        Recovery Planning)

                •       Non-public Special Education Schools

                          •   Consider students currently served through nonpublic special education schools remaining until schools
                              resume normal operations in their totality.

                          •   Consider LSS collaboration to promote unity in support of nonpublic school plans for returning to the school
                              house.

                •       School Aged Special Education Services

                          •   Deaf, Hard of Hearing, Blind, Low-vision, and Deafblind Students

                          •   Students with disabilities that require extensive intensive, individualized instruction, and supports

                    •    Secondary Transition

22       | Maryland Together: Maryland’s Recovery Plan for Education                                                 marylandpublicschools.org
                                                                                                          INSTRUCTIONAL PROGRAMS


Hire the required/additional number of teachers/staff to support the delivery of FAPE and IDEA.



ENGLISH LEARNERS (ELS)
The equitable education of ELs is safeguarded by various civil rights laws and policies, as well as by the Every Student Succeeds Act
(ESSA). Maryland school systems are required by COMAR to provide instructional assistance and services to enable ELs to attain
English proficiency, develop high levels of academic language, and achieve at high levels in academic subjects. School systems may
need to be flexible and adapt their English Language Development (ELD) programs and service delivery models.


Strategies to Consider for Continuing English Language Development Services and Ensuring Access to
General Education

     •      Provide small group and individual support based on each EL’s needs

     •      Facilitate collaboration and co-planning between content and English for Speakers of Other Languages (ESOL) teachers

     •      Use scaffolding instructional strategies

     •      Focus on developing productive language skills such as speaking and writing

     •      Use formative assessments to identify gaps

     •      Develop digital opportunities for review and recover

     •      Provide office hours to touch base with individual ELs when needed


Considerations for Outreach to Families of English Learners

     •      Provide documents to families of ELs in an accessible format, including translated documents and talking points

     •      Build in time for translation in order to provide timely communication

     •      Consider personal check-ins with ELs and families, using an interpreter if needed

     •      Explore strategies to increase the access and understanding of families to online instruction and resources

     •      Provide support for the social emotional needs of ELs and families


Screening of New English Learners

Once schools reopen and students are attending schools, local school systems (LSSs) will use state-identified ELD screening tools to
test students for ELD services eligibility. However, due to modified school schedules, some LSSs may still need to identify students as
provisional ELs until all students have been screened and identified as ELs.

The U.S. Department of Education has released a Fact Sheet on Providing Services to English Learners during the COVID-19
Outbreak which provides additional information.




CONSIDERATIONS FOR REMOTE/DISTANCE LEARNING
Distance learning is the overarching term for a variety of learning modalities involving virtual experiences whether they are
asynchronous or synchronous. As decisions are made, a full understanding of the benefits, limitations, and considerations of each
modality is important.



23       | Maryland Together: Maryland’s Recovery Plan for Education                                           marylandpublicschools.org
                                                                                                            INSTRUCTIONAL PROGRAMS


         Synchronous learning – learning that happens in real time with interaction between the teacher and students that occurs in a
         face to face environment or in a virtual classroom setting.


         Asynchronous learning – learning that occurs online without real-time interaction or instruction by an educator.


Blended Learning (hybrid) is a combination of synchronous and asynchronous teaching and learning that requires access to the
Internet, web conferencing tools, and a learning platform. Local school system educators deliver instruction aligned with the school’s
curriculum and monitor student attendance, growth, and needs. The use of the local school system curriculum allows for the flexibility
of moving between instruction received entirely at home and the instruction delivered in the brick and mortar environment.


     •      Option 1: Blended Learning can be delivered through the partial asynchronous use of a vendor course and/or resources
            complimented by synchronous instruction (at least 20% of the instructional time) provided by the local school system
            educator to students in the classroom and/or remote locations.


     •      Option 2: Blended learning can be delivered synchronously with the local school system educator instructing students in a
            classroom while broadcasting this instruction to students in remote locations. This instruction is supported by asynchronous
            activities and resources.


     •      Option 3: Blended Learning can be delivered virtually through synchronous instruction to students by the local school
            system educator and supported by asynchronous lessons and resources aligned with the local school curriculum.

Examples of how web conferencing tools can support blended learning beyond full class instruction are by providing opportunities
for social emotional connections, differentiating for small groups, meetings that involve parents, delivering conferences, and providing
tutoring/enrichment, and office hours.

A Virtual School (Virtual Program/Academy, CyberSchool, Online School), is based on asynchronous learning that provides limited
interactions between students and the teacher. This type of teaching and learning delivers a local school system’s curriculum that
requires access to the Internet and a learning platform. The student courses used are either MSDE approved courses or vendor
courses that have been reviewed for content and accessibility by local school systems. Either vendor teachers or MSDE approved
content specific educators manage these courses. This modality requires daily assistance and oversight from guardians, especially
for K-8 students. There is a process in place to request advanced approval from the State Superintendent for local school systems
who wish to offer a locally developed virtual school or to contract with a virtual school vendor. Process documentation is available by
request at mvs.msde@maryland.gov.


A survey conducted with LSS Chief Information Officers reflect that additional equitable access to devices and Internet access for
some of Maryland’s students is a necessity. To provide equitable delivery of teaching and learning consider the following areas:

     •      Instruction: Leverage existing low-cost methods of remote learning that can be accessed via the widest possible variety of
            technology platforms.

     •      Devices: A global device shortage and interruptions to the supply chain has resulted in new device acquisition delays.
            Public schools may consider leveraging existing devices bought by families so that students who have access to Bring Your
            Own Devices (BYOD) now can experience a continuity of learning immediately. This may include Smartphones. Local school
            systems could leverage online learning tools and curricula that work well on phones. Students will need access to devices
            with a traditional keyboard. Regardless of devices used by students, student privacy and security must be maintained for
            safety. Taking into account the age and functionality of devices, when budgets are developed, ongoing maintenance and
            refresh of devices will need to be considered.

     •      Staffing: The IT staffing resources needed to integrate and support the increase in devices and technology applications may
            require additional IT staff. The investment in technology must be supported and sustained. Maintaining IT staffing is crucial to
            ensure sufficient ratio of technical staff to system users. Existing ratios are not equitable among school systems.



24       | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
                                                                                                              SUPPORT PROGRAMS




V. Support Programs
PROGRAMS TO REINFORCE LEARNING:

Summer Program
Summer programs provide educational opportunities to students during the summer months when schools traditionally observe
summer break or summer vacation. These may also be called extended-year programs. The programs may be utilized for reteaching
and reinforcement of learning gaps.

     •   Original Credit Classes – Original credit classes are required classes that are used to determine and document that
         students have met academic requirements. Academic credits are awarded upon completing and passing required
         coursework in a specific academic area.

     •   Credit Recovery – Credit recovery gives at-risk students who have failed a class, the opportunity to complete missing
         coursework, revise coursework, or retake a course in order to earn academic credit. Credit-recovery courses may be
         scheduled during normal school hours, after school, on vacation breaks, on-line, over the summer, or in alternate settings in
         order to meet the students’ needs.


Enrichment Classes for Middle and High School
Enrichment classes are educational opportunities that go beyond what is taught in a traditional classroom and challenge students
who have already mastered the traditional curriculum. They can occur before or after school or during the summer.


Middle School Assistance for Special Needs and At-Risk Students
Educational programs that provide services, resources, training, advocacy, and support to students and families of students who have
special needs or at-risk for failure.


Saturday School
A type of program where the student attends school on Saturdays to reinforce instructional skills or to encourage positive behavior.


Dual Enrollment
A program which will increase the number of students participating in dual enrollment programs at a high school and a local college.
This allows the student to earn credits that apply to both high school diploma requirements and college graduation requisites.


Modified Calendars
A modified calendar that restructures the traditional school calendar to provide more continuous learning throughout the school
year. It may include Saturday school, extended school days, or reduced summer time off for students. Types of modified calendars
include:

     •   Start School Early: Reduce Summer Time off for Students – students would begin school earlier in the summer than a
         traditional school calendar.

     •   Extended School Days in the Afternoon – student school day is extended beyond the normal school dismissal schedule.

     •   Open Schools Earlier in the Mornings – student school day is extended by including an earlier start time.

     •   Night Classes for Students – student attends school in the evening.

     •   Extend 2020-2021 School Year – restructures the traditional school calendar to provide more continuous learning

25   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
                                                                                                                    SUPPORT PROGRAMS


            throughout the school year and reduces summer time off for students.

     •      Incremental Student Return Based on Grade – returning students to school by grade to allow for social distancing.

     •      Select Day Rotation with One Day for Remediation – alternative schedule to provide for support to students with
            increased instructional needs.

     •      Scheduling Based on Facility Usage – utilization of multiple buildings for a single school to allow for social distancing.


Maryland Out of School Time (OST)
OST programs will continue to provide opportunities for academic enrichment which includes providing instructional services to help
students, particularly students who attend low-performing schools, to meet State and local student academic achievement standards
in core academic subjects including language arts, mathematics, science, and social studies. In addition, Maryland OST programs
will offer students a broad array of additional services, programs, and activities such as: substance abuse and alcohol prevention,
violence prevention, counseling, art, music, and technology education. Lastly, Maryland OST programs will continue to offer families of
students served by community learning centers opportunities for literacy instruction and related educational development. State and
federal funded Maryland OST programs continue implementation through the utilization of the following recommendations:

     •      Alternating/staggered days of instruction for students;

     •      Reducing class sizes to allow for fewer students;

     •      Placing student desks 6 feet from each other as possible in classrooms;

     •      Requiring students and staff to wear face coverings;

     •      Restricting students from changing classrooms; but rather have teachers change classrooms to avoid hallway traffic;

     •      Eliminating assemblies, field trips/recreation activities;

     •      Utilizing online/virtual parent trainings and meetings;

     •      Increasing health and hygiene measures; and

     •      Staggering school bus schedules to allow fewer students on a bus at a time.




COMMUNITY SCHOOLS

Community schools have played an important role throughout the COVID-19 related school closures and served families by providing
food distribution, hygienic supplies, internet access, technology equipment, school supplies, mental health supports, housing
information, and other crisis supports as needed. As Maryland moves towards recovery, community schools have a critical role in
providing continued support.

     •      Needs Assessment
            Most community schools throughout the State conducted a needs assessment prior to the COVID-19 closures. This data
            could be used by a variety of stakeholders to examine existing needs prior to the COVID-19 closures and to predict how
            school closures might have exacerbated these needs. Any asset mapping conducted as part of the needs assessment could
            also be used to develop strategic partnerships that can support students’ reentry into school.

     •      Support for Continuity of Learning
            Community schools can utilize resources and partnerships to ensure that families are equipped to support students with
            distance learning. They may assist in the procurement of wireless internet access, devices, school supplies, and other
            materials essential for at-home learning. They may also connect families with resources and training to help them support
            their students with at-home learning.



26       | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
                                                                                                                 SUPPORT PROGRAMS


     •      Family Outreach
            As students return to school, community schools can continue their outreach to families and connect them with the vital
            services that they need. Community School Coordinators could work with school social workers and pupil personnel workers
            to provide tiered outreach to families who are most in need of additional services and support. They can support families
            in ensuring that students are attending school daily; refer families for expanded mental health services; connect families to
            organizations that provide essential services and crisis supports; and provide parent education classes on managing stress,
            anxiety, and trauma.

     •      Academic Enrichment and Out of School Time (OST)
            Community School Coordinators should work with community partners, lead agencies, and other stakeholders to develop
            extracurricular programming that addresses both students’ social emotional needs and academic learning loss. OST
            programming, including after school, weekend, and summer programming, could be used for academic enrichment, tutoring,
            social emotional support, mentoring, or supplemental instruction designed to close exacerbated learning gaps for striving
            learners. These efforts should be undertaken in coordination with the principal, Instructional Leadership Team, and in
            alignment with the School Improvement Plan.

     •      Community Support
            Unemployment and underemployment have disproportionately affected low-income communities, which are served by
            community schools. Community schools could utilize partnerships to expand adult education, language classes, employment
            services, health services, parenting support programming, etc. Any programming for adults should be guided by the need
            assessment and community feedback, and should adhere to social distancing guidelines outlined by the health department.



CHILD CARE – INCLUDING BEFORE AND AFTER SCHOOL PROGRAMS
Many elementary schools have child care programs that are co-located on the school site or operate as before or after school
programs. Some are also located on high school campuses. These are licensed child care programs overseen by the Office of Child
Care in the Division of Early Childhood at MSDE. As LSSs make decisions on opening, it is critical that this be coordinated with the
Office of Child Care because regulations and temporary operating procedures have been put in place to ensure the health and safety
of staff and children.

During the state of emergency, MSDE established two programs to serve essential persons needing child care: Essential Personnel
Child Care (EPCC) and Essential Personnel School Age (EPSA). These operate under specific guidance developed by MSDE in
coordination with the Maryland Department of Health. Guidance and FAQs regarding class/group size, temperature checks, cloth
coverings, closures, and other important considerations during the recovery period may be useful. The resources, including
recommendations for the Center for Disease Control (CDC) can be found here:
https://earlychildhood.marylandpublicschools.org/covid-faqs

Local school systems will want to consider opening child care programs prior to opening schools to ensure school staff have adequate
care for their children while they are at work. Child care programs will need to be well-resourced with cleaning and medical supplies
and the ability to purchase food and paper goods in bulk. Resources to support their success can be found here:
https://earlychildhood.marylandpublicschools.org/child-care-providers-serving-essential-personnel

The Division of Early Childhood has worked with child care providers and stakeholders to develop the draft Maryland Together:
Maryland’s Recovery Plan for Child Care.




27       | Maryland Together: Maryland’s Recovery Plan for Education                                            marylandpublicschools.org
                                                                                                           PROFESSIONAL LEARNING




VI. Professional Learning
Remote learning is new and all staff involved will need to be trained on how to deliver instruction via the web. Through additional
professional learning opportunities including online pedagogy, educators will be able to transfer their high-quality teaching practices
to the virtual environment. Professional learning should be provided to teachers on designing equitable instruction regardless of
whether it is delivered in a virtual or a pen and pencil environment.

Mentors and coaches should be provided professional learning on appropriate pedagogy, strategies, and technical aspects of
mentoring/coaching in virtual environments. Induction programs should consider how school closures impact professional learning,
mentoring, and coaching for non-tenured teachers. Professional learning for first year teachers in 2020-2021 school year may need
to address shortened student teacher experiences.

 Administrators will need professional learning related to the pedagogy and strategies for distance learning. This is necessary in order
for administrators to assist, observe, and provide feedback to educators teaching in an online environment.

     •   Consider partnering and collaborating with institutions of higher education to offer courses related to teaching and learning
         through various delivery models, including teaching in a virtual environment.

     •   Consider providing training for parents to support their children who are learning in a remote or virtual environment.

It is important to regularly assess the professional needs of educators to provide high quality, evidence-based professional learning
practices. In light of the COVID -19 pandemic, a recent comprehensive assessment was conducted collaboratively by MSDE’s Office
of Information Technology, the Office of Accountability, and the Office of Instructional Technology to assess existing technology
and teaching and learning needs in each school system. The survey revealed that additional professional learning was needed for
all stakeholders involved in educating our students. In addition, the survey revealed that strong consideration must be given to
providing additional funding and staffing to support professional learning.

Consider some of the following professional learning opportunities that are available through the Division of Curriculum, Instructional
Improvement, and Professional Learning:

     •   Expand the use of the Active Online Teaching in Maryland course (3 credits) and Shadow Experience (1 credit)

             •    Offered by MSDE or through the LSS that choses to use a section for its LSS educators and have it supported by a
                  qualified facilitator

             •    Title II A and other funding sources will support these efforts

             •    Graduates from this course and the shadow experience will be able to facilitate other MSDE student and
                  professional learning online courses and any courses leased or purchased from vendors

     •   Develop an “Online Teaching in Maryland Light” modules that can be compiled into an online credit-bearing course

             •    Work with LSS approved and experienced facilitators and LSS educators experienced at various levels of distance
                  learning to identify gaps, strategies, and pedagogy for the development of the modules – Title II A funding.

             •    Course could be self-paced resulting in a badge or certificate, or MSDE decide to submit it for 1 or 2 CPD credits - if
                  it is self-paced without facilitator input and is only badged, it could be free

     •   Modules will place emphasis on disadvantaged children to include English Learners and children with disabilities.

     •   Educators are encouraged to provide online instruction on a monthly or weekly basis utilizing the LSS’s instructional online
         platform. This will help make both educators and students more comfortable with the virtual environment - work involved,
         online strategies, and time management. This could be delivered during the regular school day to ensure equity of access.

     •   Professional learning communities, communities of practice, and peer coaching communities are encouraged in order to
         provide educators collaborative opportunities that support professional growth.



28   | Maryland Together: Maryland’s Recovery Plan for Education                                               marylandpublicschools.org
                                                                INFORMATION REGARDING EDUCATORS EDUCATOR CERTIFICATION




VII. Information Regarding Educators
EDUCATOR CERTIFICATION
The ongoing COVID-19 health crisis has not disrupted the ability of the MSDE to receive and process applications for certification.
While the majority of our staff are teleworking, the Office of Certification is currently processing applications within the standard eight-
week timeline. Office staff are available to assist applicants, existing educators, and LSS with their certification-related inquiries and
needs by telephone and by email. As the Certification Assistance Line is closed, the Office of Certification is responding to questions
from the public via the certinfo.msde@maryland.gov inbox. Those educators who are under contract with a LSS should continue to
discuss their certification needs directly with their employer.


Assignment

     •   Code of Maryland Regulations state that each teacher employed in the public school systems of Maryland shall hold a
         professional certificate in the teacher’s area of major assignment.

     •   Those same regulations allow for a teacher to be assigned outside of their area of certification.

     •   A teacher should not be assigned to more than two classes outside of their area of certification. If a LSS must assign
         a teacher to more than two classes outside of their area of certification, the teacher must work toward obtaining the
         certificate. For each consecutive year after the first year that a teacher is assigned to teach more than two classes outside
         the teacher’s area of certification, the teacher shall earn at least six semester hours per year toward certification in the out-
         of-area assignment before continuing the assignment.

     •   A list of teaching areas may be found on our website at www.mdcert.org


Emergency Certificate

On April 28, 2020, the State Board of Education (SBOE) voted to adopt amendments to the Code of Maryland Regulation (COMAR)
13A.12.01.14 Waivers and Special Certification Provisions on an emergency basis. The Administrative Executive and Legislative Review
Committee approved the emergency regulation on May 26, 2020.

The amendment outlines the conditions of an emergency certificate, established to be issued during a state of emergency at the
authorization of the State Superintendent, to those who meet the outlined criteria. The purpose of this certificate is to allow those
educator candidates who have completed all of the requirements of certification with the exception of assessments and/or clinical
experiences, the ability to accept a position with a Maryland local school system, state institution, or nonpublic school approved
under COMAR 13A.09.10, as they complete the remainder of the professional certification requirements.

On May 26, 2020, the emergency regulation took effect and will remain in effect until November 20, 2020. During this time, it is the
intention of the MSDE to recommend the promulgation of this amendment through the standard regulatory process.


Renewals of Existing Certificates

     •   Per the Governor’s Executive order, all educator certificates that expire during the state of emergency will be extended for
         30 days from the date that the state of emergency is declared over.

     •   The MSDE has approved a new Continuing Professional Development (CPD) experience to award educators up to six
         CPD credits for having implemented their LSS Continuity of Learning Plan. This experience is available only to the specific
         individuals required to hold a certificate via Code of Maryland Regulation (COMAR) 13A.12.01.03B for renewal of a
         professional certificate.

In response to school closures and public health concerns, CPD course providers may choose to modify face-to-face instruction to


29   | Maryland Together: Maryland’s Recovery Plan for Education                                                 marylandpublicschools.org
                                                                INFORMATION REGARDING EDUCATORS EDUCATOR CERTIFICATION



hybrid/blended or online instruction. The MSDE is establishing clear parameters for LSS that have approved CPD courses occurring in
spring or summer 2020, and want to modify the instructional mode of delivery.


Praxis Assessments

ETS, the MSDE’s Praxis testing vendor, is working to develop an at-home testing option for certain Praxis tests and will waive fees for
test rescheduling, if necessary. Additional information and updates are available on the ETS Praxis testing website.



RECOVERY PLAN RECOMMENDATIONS: NON-PUBLIC SCHOOLS
The Nonpublic School Approval Branch of the MSDE is responsible for the regulatory oversight of nonpublic schools located
throughout Maryland. These schools fall into three distinct categories; nonpublic schools approved under Code of Maryland
Regulation (COMAR) 13A.09.09 (private pay), nonpublic schools approved under COMAR 13A.09.10 (publicly funded), and registered
church-exempt schools. The first two types of schools are considered “approved” because they hold a Certificate of Approval issued
by the Maryland State Board of Education. Registered church-exempt schools are exempt from the education regulations set forth by
the Maryland State Board of Education because they are governed and operated by a bona fide church organization (Education Article
§2-206). Each type of program is a legally sufficient way to operate in Maryland.

Maryland Law, Education Article, §2-206, Annotated Code of Maryland, exempts nonpublic schools that are governed and operated
by a bona fide church organization from holding a Certificate of Approval from the State Board of Education. This means that a
church-operated school is not required to meet the educational standards that have been established by the Maryland State Board of
Education for

Nonpublic Schools under COMAR 13A.09.09 (private pay) and Registered Church Exempt Schools

Memos to nonpublic schools approved under COMAR 13A.09.09 and registered church-exempt schools, dated March 19, 2020,
indicated the recommendation for these schools to close. The memos stated that these schools are “governed and operated by
private organizations. The Legal Authority of each nonpublic school is responsible for making the determination regarding its school
closure as a result of COVID-19.” During the recovery phase from this pandemic, decisions regarding the operating status of each
nonpublic school (for both nonpublic schools approved under COMAR 13A.09.09 and registered church-exempt schools) will continue
to be made by the school’s Legal Authority.

Nonpublic Schools under COMAR 13A.09.10 (publicly funded)

A memo to nonpublic schools approved under COMAR 13A.09.10, dated March 17, 2020, stated that these schools “are required to
be closed through April 15, 2020, and for any subsequent required extensions.” For schools providing special education services, the
recovery phase from this pandemic involves planning with local school system partners (and IEP teams as applicable) to determine
the most appropriate process for students placed in these schools to return to their educational settings. Planning should consider
provision of transportation, special education instruction, and related services, as applicable.

A local school system may elect to open schools in a gradual fashion, (e.g. opening schools to specific grades only). If this decision
is made, the Legal Authority of each nonpublic school approved under COMAR 13A.09.10 may choose to either gradually open in
accordance with a local school system or open to all students, as each school deems appropriate.




30   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                         PREPARATION AND SERVICES




VIII. Preparation and Services
SCHOOL AND COMMUNITY NUTRITION PROGRAMS
Engaging stakeholders at the LSS level will be critical in the process of ensuring continuity of equity and access for student nutrition,
and for successful transition of school nutrition program operations from current pandemic emergency feeding models to a model
for reopening schools. Refer to Appendix B for School and Nutrition Services for Roles, Services, and Strategies.

Key Operational Considerations for developing and implementing a plan to reopen School Nutrition Programs as a component of the
“Roadmap to Recovery: A Public Health Guide for Governors,” including work to Create a Framework for Reopening (Step 7, pp 21-23)
is described below.

Who should be included in efforts to develop and implement the framework for reopening Nutrition Programs
in Schools?

     •   Maryland State Department of Education, Office of School and Community Nutrition Programs (MSDE OSCNP) for
         communication and administration of Child Nutrition Program (CNP) requirements and compliance for school meals, federal
         CNP policy, waivers, USDA Foods programs, the Community Eligibility Provision (CEP), and coordinated technical assistance
         for School Food and Nutrition Programs in Maryland.

     •   Maryland State Department of Education for coordinated leadership to include a plan for continuity of student meals
         programs in the overall requirements for reopening of schools at the local level.

     •   Maryland State Department of Health (MDH) for information and coordination about health and safety plans and
         implementation, reporting and trace back of virus outbreak in schools; Personal Protection Equipment (PPE) and protective
         measures for students and CNP staff; guidance for implementation of social distancing, sanitation, handwashing and other
         measures to reduce risk of viral spread during student consumption of meals in the school building; guidance for mask
         hygiene (e.g., washing, storing, distributing, and using reusable masks); guidance on use of masks by children and youth;
         guidance on social distancing protocols for congregate meal settings.

     •   Local Health Departments by jurisdiction for amendments to school Hazard Analysis and Critical Control Point (HACCP) plans
         to accommodate COVID-19 hygiene measures; recommendations for Standard Operating Procedures (SOPs) for sanitation
         of school kitchens, cafeterias, food warehouses, central production kitchens/facilities; and for social distancing in food
         transportation, distribution, and consumption, and local compliance requirements.

     •   Local School Superintendent and/or Board of Education for coordination of staff and facilities to accommodate students
         eating meals during the school day and ensuring continuity of school nutrition for all students, according to program
         requirements.

     •   Local School Food and Nutrition Service Director for logistics related to school food service operations, including: planning
         and implementation of production and distribution models for required student food programs; food supply chain and
         availability in their area; staffing plan for reopening schools with consideration for additional staff needed to complete
         enhanced cleaning and sanitation requirements; requirements for PPE and other measures to ensure safety of essential
         school food program employees.

     •   Local School Nursing representatives for measures to include daily screening of school nutrition staff prior to entering
         buildings/beginning work; protocols for immediate containment of students and staff who present symptoms and other
         measures to mitigate the spread of viral outbreak.

     •   Other stakeholders as determined at the LSS level.




31   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                          PREPARATION AND SERVICES



     MARYLAND CENTER FOR SCHOOL SAFETY

     2020 COVID-19 Pandemic Reopening Guidelines and Issues for Consideration

     The COVID-19 pandemic has presented unique challenges to LSSs across the State of Maryland. While emergency planning
     and recovery plans are part of any Emergency Operations Plan of a school facility, COVID-19 has posed additional concerns
     and requirements from a health perspective that will require non-traditional operations to facilitate a return to the learning
     environment.

     The Maryland Center for School Safety has developed these guidelines for LSSs to utilize when working towards reopening.
     While comprehensive, this document is not all encompassing and should not be used as a stand-alone resource. As always,
     work with your respective Health Department to ensure up to date protocols are in use towards recovery/reopening.

     The first step will be to appoint/assign a dedicated Recovery Leader or Incident Commander. Assigning an Incident
     Commander will allow management and a designated team to prepare for reopening of school facilities. Designated team
     personnel should include representation from multiple divisions/resources within your LSS and community.

     Key areas have been identified to assist with Re-entry into schools and are aligned with the U.S. Department of Education
     Readiness and Emergency Management for Schools Technical Assistance Centers Recovery Fact Sheet identified below (Note –
     additional information on areas identified below are further developed in other sections of the Recovery Plan):

     Personnel:

     Preparation for Opening

         •    Work with your local health department, determine when it is deemed safe to begin resumption of use of your
              educational facilities. Your local health department will have up to date data to assist with observation of trends of
              infection

         •    Determine how faculty and staff will receive timely, factual information regarding return to work

         •    Identify faculty/staff shortages due to:

                 •       loss of staff life, staff sickness

                 •       staff with underlying health issues

                 •       staff caring for sick relative or loss of staff family member

                 •       resignations of faculty/staff

                 •       retirement of faculty/staff

                 Note: If loss of any kind is determined to have occurred, see Mental Health Section

         •    Determine if face coverings (not PPE) are to be utilized by faculty/staff/students and what the LSS policy will be for
              adherence to the policy

         •    Review procedures for sending ill persons home from the school facility

         •    Determine if pre-designated entry and exit paths will be utilized

         •    Determine pre-designated drop-off points for buses, parents

         •    Determine if class changes are static (students remain in room, teachers change classrooms) or Fluid (Students
              change classrooms)

         •    If fluid period/topic changes occur, determine:

                     •    Is locker use allowed, if not, secure from use

                     •    Determine distance and flow paths through facility, mark flooring, walls appropriately


32    | Maryland Together: Maryland’s Recovery Plan for Education                                                  marylandpublicschools.org
                                                                                                           PREPARATION AND SERVICES



                •    Determine communication and outreach methods to students and parents for notification of above

                •    Determine a “Use of restroom” policy that maintains distancing,

     Post opening

            •   Communicate to Faculty/Staff/Students proper hygiene techniques

            •   Communicate the “Use of restroom” policy to students

            •   Post signage within restrooms on proper hygiene practices

            •   Provide communication to students, parents on new academic policies in place

Mental Health:

     •      Support services for loss of any staff, students, or family

     •      Mobilize crisis recovery team to provide emotional and psychological support

     •      If school community has experienced a loss of life, establish “safe rooms” as needed within each facility for counseling service
            provision

     •      Announce counseling support services available to faculty and staff via Employee Assistance or other Programs that are
            available

     •      Hold faculty and staff meetings to provide information on signs and symptoms of stress to observe in students, faculty, and
            staff

     •      Identify and provide information on safe room function and location

     •      Communicate counseling support services available to students

     •      Have available for staff, parents, and families educational materials on loss and grief and ways to cope with stress

     •      Work with faculty and staff on identifying families in need of long term physical and mental health support and intervention
            and provide resources to families

     •      Work with LSSs on how to handle commemorations, memorial activities, and permanent marker establishment, if allowed

     •      Determine how memorial activities will strike a balance among honoring a loss, resuming school activities and class routines,
            return to schedules and maintaining hope for the future

Facilities:

     •      Determine if daily screening is required by Local Health Department

     •      If daily screening is implemented, determine who shall be trained, time requirements to complete entry into facility and
            adjust daily start times accordingly

     •      Determine school-based procedures for staff, student, parent communications

     •      Review procedures for sending ill persons home from the school facility

     •      Has signage been increased in restrooms on proper hygiene techniques

     •      Determine if additional cleaning requirements are needed prior to reopening of school facilities and type(s) of cleaning
            allowed

     •      Determine if locker use will be allowed, if not where will materials/coats be stored

     •      Determine if “spacing and flow” through hallways, cafeterias and open seating area markings are required and if so, install

     •      Re-order/stocking of cleaning/disinfectant supplies for each facility



33       | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
                                                                                                           PREPARATION AND SERVICES


     •      Set classrooms up with allowed seating distances as determined by Health Department

     •      Re-sanitize facilities as directed, throughout the day, if required

This section utilizes information from resources such as: The U.S. Dept. of Education’s Readiness and Emergency Management
for Schools Center (REMS), The National Association of School Psychologists (NASP), The King County Washington Schools, and
conversation with our school safety partners in Virginia and Delaware.



TRANSPORTATION
Options regarding safety of transporting students:

     •      The State should provide notice to school systems (transportation departments) two weeks or more prior to having to
            transport any children.

     •      School buses that have not been inspected since fall should have a safety inspection prior to transporting any children (MVA).

     •      For school buses that have not been used for the past 30 days, there is no need to do any thorough cleaning because any
            virus will have been killed off.

     •      Any school bus used for food distribution should be cleaned prior to transporting.

     •      School bus drivers will need to attend in-services before transporting students to be informed about new policies and
            procedures, as well as understand how to effectively clean their bus.

     •      There is a high level of concern that these drivers/ attendants (many of which are in the high risk category for COVID-19) will
            be unwilling to put themselves at-risk unless there is widespread testing or vaccine for drivers and children.

     •      School systems should be prepared to provide all bus drivers protection equipment that should include masks, gloves, hand
            sanitizer, a forehead thermometer, and wipes.

     •      School systems will need to develop policies that may include taking a temperature check before allowing a child on the bus,
            all children must wear a mask while on the bus, seats being marked off with tape to avoid children sitting too close to each
            other, etc.

     •      Routers may need additional time to assign/reassign buses if social distancing requires districts to use more buses due to
            transporting fewer students per bus.

     •      Having different grades attend different days may cause issues with overcrowding on some buses and fewer students on
            others.

     •      Systems should be prepared for an increased number of parents transporting their own children to and from school due to
            health concerns and/or parents being out of work or unemployed.

                  •   This additional influx of cars may cause long delays in student arrival and departure if school grounds are not
                      designed to handle a large number of car riders.

     •      The transportation of special needs students may be a concern because some students will have issues with spitting,
            screaming, biting or other behaviors that may spread COVID-19.

                  •   Transporting of special needs students will be important to ensure no Office of Civil Rights violations with IDEA (IEP
                      and 504 students).

     •      Pre and post-trip inspections will now have to include the cleaning of high use areas of the bus, steering wheel, handles, seat
            backs, etc.




34       | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
                                                                                                             PREPARATION AND SERVICES



     •      School systems will have to be prepared to enact contact tracing if a child tested positive for COVID-19 who rides to or from
            school on a school bus.

     •      Transportation issues will continually change based on the evolving nature of the pandemic.

     •      A protective plastic barrier can (may) be installed behind the driver and/or alongside (if allowed by the MVA) (See examples
            below).




ROADMAP FOR RETURN TO INTERSCHOLASTIC ATHLETICS
Annually over 111,000 student-athletes participate in interscholastic athletic competitions administered by the Maryland Public
Secondary Schools Athletic Association (MPSSAA) with an additional 6,500 in corollary sports and over 10,000 additional participants
in other extracurricular activities and middle school athletic programs. Education-based athletics distinguishes itself from youth
sports as an extension of the classroom that supports the educational mission of our local school systems (LSS). Research on student
participation in interscholastic athletics and activities shows the undeniable enhancement they bring to the academic mission of
schools as an inherent educational extension to the classroom that keeps students more engaged in academics which in turn fosters
post-graduate success. Research has also shown that interscholastic athletics and activities promote the health and well-being of
students mentally, emotionally, and physically creating positive psychological and academic outcomes. With a focus on students’
mental health and social and emotional well-being, research has shown the benefits of exercise, social interaction, and sense of
belonging - all components of interscholastic athletics participation. Additionally, coaches play an integral role in mentoring students’
social and emotional growth and development.


The MPSSAA believes it is crucial not only to the physical, emotional, and mental well-being of our high school students across the
state to return to physical activity and athletic competition but for attaining a high level of academic engagement as well.


The phased in reopening of interscholastic athletics should follow MPSSAA guidelines and mirror LSS instructional and
logistical decisions by allowing for an incremental return of participation, using factual data and aligning with state and local
recommendations and restrictions.

         Maximizing Participation Opportunities

         The MPSSAA recognizes that it is likely that ALL students will not be able to return to – and sustain – athletic activity at the same
         time in all schools, regions, counties, and cities. There will also likely be variation in what sports and activities are allowed to

35       | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                        PREPARATION AND SERVICES



     be played and held based on local protocols and procedures. The MPSSAA would typically have reservations regarding such
     inequities, however, the MPSSAA endorses the idea of returning students to school-based athletics and activities in any and all
     situations where it can be done safely for all concerned.


     Roadmap Forward

     The MPSSAA, in alignment with MSDE’s Maryland Together: Maryland’s Recovery Plan for Education, envisions that
     interscholastic athletics will be reimagined as each LSS determines the needs for their locale. In order to successfully administer
     a safe, education-based athletics program during the current COVID-19 pandemic, the MPSSAA recognizes that there will be
     varying degrees of participation across sports and geographic areas of the state. There are three possible states of athletic
     activities, based on the guidance of MPSSAA, each LSS, and local health departments. These states incorporate instructional
     decisions, social distancing requirements, size of gatherings, transportation, and many other factors that would be deemed
     locally necessary to administer interscholastic athletic activities. The three stages are as follows:

     Cancellation of All Activities

     Cancellation of all athletics and activities may take place in various geographic areas or statewide at any given time based on
     local and state health and safety decisions. LSSs should be prepared for interruptions to athletic schedules and operations
     during the course of a season.



     Modified and Gradual Resumption and Administration of Athletics and Activities

     Modified and gradual resumption and administration of athletics and activities are aligned with the Maryland Strong: Roadmap
     to Recovery phases one and two and with the instructional options found within Maryland Together: Maryland’s Recovery
     Plan for Education. The MPSSAA envisions local school systems to operate within the modified and gradual resumption until
     reaching phase three of the Governor’s recovery efforts.

     Within phase one and two of the Governor’s recovery plan there will be staged approaches for gradual resumption and
     administration of athletics and activities. The Center for Disease Control and Prevention describes the staged approach through
     a risk assessment.

         •    Lowest Risk: Performing skill-building drills or conditioning at home, alone or with family members.

         •    Increasing Risk: Team-based practice.

         •    More Risk: Within-team competition.

         •    Even More Risk: Full competition between teams from the same local geographic area.

         •    Highest Risk: Full competition between teams from different geographic areas.

     The health and safety of student-athletes, coaches, athletic administrators, event staff, spectators, and officials is of paramount
     importance to the MPSSAA. Guidance in conjunction with medical experts and athletic administrators will be developed to fully
     implement the staged approach. Schools must be mindful that different sports could be operating at different risk assessment
     levels. Each sport carries its own risk based on the ability of social distancing to be maintained, indoor versus outdoor
     participation, duration of contact, face-to-face contact, and shared equipment.


     Full Resumption and Administration of Activities

     Full resumption and administration of athletics and activities coincides with the Governor’s phase three, which includes the
     resumption of large scale events and LSSs engaging students at full capacity and functionality. The MPSSAA will issue additional
     detailed guidance periodically, as deemed necessary by the state’s movement toward phase three and schools operating under
     a new modified sense of normalcy.



36   | Maryland Together: Maryland’s Recovery Plan for Education                                               marylandpublicschools.org
                                                                                                         PREPARATION AND SERVICES


The MPSSAA is in the process of formalizing guidelines and resources for the return of interscholastic athletics and activities with all
24 LSSs and various stakeholders, including sports medicine and pediatric infectious disease professionals from The University of
Maryland Medical System, Johns Hopkins Hospital, Medstar Health, and Lifebridge Health.

The MPSSAA formal guidance will be fluid and updated periodically using factual data and aligning with state and local
recommendations and restrictions as they evolve to mirror LSS instructional and logistical decisions. The MPSSAA will continue to
work with state and local health organizations, along with LSS leaders and stakeholders, to safely return interscholastic athletics to our
schools and communities.



CHILDREN AND YOUTH WITH UNDERLYING CONDITIONS IN SCHOOLS
Nearly one out of every five children in the United States has a special healthcare need. Their care is often complex and warrants
extra vigilance and care on the part of school health staff. Technical assistance, training, case-by-case consultation, and referrals to
community and health resources provide school staff the information and skill training they might need. The school health specialist
provides health care services for students with underlying conditions through monitoring and triaging and oversees the health care
plans for these vulnerable children.


In order to maintain a safe school environment as students re-enter their school buildings, the school health specialist will want to
consider providing training and technical assistance for school staff. Training may include large group health education and one-
on-one consultation for staff related to the special health care needs of students with pre-existing conditions. All health guidelines
for management of COVID-19 should be reinforced, including handwashing techniques, proper respiratory etiquette, use of hand
sanitizer, temperature monitoring, social distancing, daily cleaning of the building and routine cleaning of high touch surfaces, the
of use masks, and other emerging guidelines in order to protect vulnerable students. The CDC has published a valuable resources
entitled Considerations for Schools.


The school health specialist, as part of the student services team will, as matter of course, consult and advise other team members
such as school counselors, school social workers, pupil personnel workers and school psychologists in their work with children with
underlying health care needs. The school health specialist may share health and medical expertise at team meetings to support
educational goals at IEP, 504, and student service team meetings.


 In order to monitor the needs of vulnerable students, the school health specialist should review school organization and structure
(physical and educational) to protect vulnerable students from situations that might compromise their health and discuss any
concerns with school administrators. Reviewing the school emergency plan for the inclusion of strategies for individuals requiring
special health care needs, including medications, specific equipment needs, and access to emergency care professionals as needed is
also important as student return to school. The National Association of School Nurses provides multiple resources which may be very
helpful entitled Coronavirus Disease 2019 Resources.


Parents of students with pre-existing conditions may have heightened fears about their child’s return to school. The school health
specialist will want to maintain contact with parents and doctors, consult with the student’s health care provider, and consider the
special needs of students with underlying conditions to determine options for virtual learning or home and hospital instruction.
Family and medical staff may consider opportunities for school nurses to provide virtual care/telehealth visits, as necessary to
students with underlying health conditions in need of skilled nursing care. Considerations for School Nurses When Providing
Virtual Care includes thoughtful guidance for school nurses.


 Preparation of the health suite is especially important to safeguard the needs of all students, including students with underlying
conditions. Working with parents to provide any additional protective gear that might be needed, extra medication, and information
about their child’s current condition, are all vital to the successful return of students to their schools. Adequate supplies such as
automated soap and hand sanitizer dispensers/stations, sinks with hands-free faucets, paper towel or hand drying stations and
no-touch trash receptacles in the nurse’s office as well as in the school, will help prevent the spread of the virus. The immediate
implementation of the student’s health care plan should include providing health education to the student related to signs/symptoms

37   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                                       STUDENT SERVICES




IX. Student Services
As schools reopen Student Services provide support in meeting the social/emotional needs of students, enrolling and transferring
students, addressing health needs, assisting parents, communicating with outside agencies, etc. The services and strategies needed
are described in the tables below to assist central office and school based personnel.


SCHOOL COUNSELORS

  Role                     Services                    Strategies

  Pre-planning for         Professional                Create professional development for staff regarding typical childhood reactions
  phased re-entry          development                 to stress and trauma which might have resulted from home confinement

                                                            •      The MSDE, in collaboration with the Maryland School Counselor
                                                                   Association and higher education school counseling programs, is
                                                                   working with school counselors from across the State to create
                                                                   classroom guidance lessons (virtual and face-to face) for students at all
                                                                   grade levels on social-emotional needs, including trauma.

                                                            •      The MSDE has created a workgroup working on Maryland resources
                                                                   and materials designed to address the social emotional needs for
                                                                   students and staff.

                                                            •      School-based health centers with mental health supports will be
                                                                   available for students, as will the partnership programs that exist in
                                                                   many school systems.

                                                            •      School systems, with the support of the MSDE, are planning on
                                                                   implementing the use of Restorative Practices and Mindfulness
                                                                   strategies to address the social-emotional needs of students. The
                                                                   MSDE will be providing training in these practices in the summer 2020.

                                                       Help student service staff create professional development for teachers and
                                                       adult staff (remember bus drivers, cafeteria, and janitorial staff)
                           Transitions –
                           services that can be        Co-facilitate staff training related to re-entry concerns, e.g. trauma, grief, etc.
                           implemented spring and
                           summer                      Assist in the development of a re-entry protocol with the school leadership team
                                                       and communicating the plan to students and families.

                                                       Secure posters of each high school senior near school or on student’s front yard

                                                       Create virtual celebrations for seniors (Awards ceremonies, graduations,
                                                       reflection of high school ceremonies produced by school staff for seniors,
                                                       college and career days, school spirit days)

                                                       Consider drive-by awarding of diplomas; Utilize social media to celebrate
                                                       maintaining privacy of students

                                                       Provide same ideas for middle school students transitioning to high school and
                                                       consider some sort of ceremony for elementary school children transitioning to
                                                       middle school.

                                                       Hold virtual transition meetings between school counselors at sending and
                                                       receiving schools. Work with special education to participate or to hold
                                                       additional meetings.




38   | Maryland Together: Maryland’s Recovery Plan for Education                                                   marylandpublicschools.org
                                                                                                                      STUDENT SERVICES


                                                       Share transitioning materials with elementary to middle school students and
                                                       middle to high school students. Provide virtual school tours of receiving schools,
                                                       if possible.

                                                       Collaborate with receiving school counselors to have them present to
                                                       transitioning school students. For example, have high school counselors and
                                                       staff hold a virtual welcome to 9th grade.

                                                       Create classroom guidance lessons on transitioning to a new level. In person, if
                                                       possible, (e.g., students practice opening locks on lockers)

                                                       Coordinate a parent night for parents of students who are transitioning to new
                                                       school level (elementary to middle and middle to high). Include current parents
                                                       of students who transitioned in the previous year.

                                                       Prepare to offer real tours and meetings for transitioning students when it is
                                                       safe to do so.




 Mental health support     Classroom guidance,         Consult with classroom teachers about student needs and develop classroom
                           individual counseling,      guidance lessons as appropriate to the age and grade level
                           group counseling,
                           referrals, student          Teach, or co-teach social emotional learning strategies to help students adjust to
                           support team referrals,     the changes in their environments
                           community referrals

                                                       Assist teachers with celebrating individual student resilience (What I did during the
                                                       virus to be safe)

                                                       Analyze student work to assess mental health needs (Journals, art work, etc.)

                                                       Develop classroom guidance lessons on gratefulness: post student work in
                                                       hallways thanking the cleaning staff, the nurses, doctors, grocery workers, etc.

                                                       Assist teachers or create classroom guidance lessons on how to help others at a
                                                       safe distance. Encourage virtual hellos and stories to seniors in nursing homes,
                                                       etc.

                                                       Provide individual counseling to students who express fears, loss, anxiety and/or
                                                       signs of depression

                                                       Refer students to outside counseling as needed

                                                       Provide safe, social distancing for group counseling

                                                       Co-teach lesson (health) on depression symptoms and warning signs and offer
                                                       referral services to students and staff

                                                       Observe and talk to students who may have signs of abuse or neglect. Use
                                                       referral processes to secure help for the student and family

                                                       Plan with administrators for sudden closing of schools due to resurgence of the
                                                       virus.

                                                            •      How to reach homeless students, student without internet services, etc.

                                                            •      How to stock up on needed supplies should the virus return

                                                            •      Communication strategies for parents, students, staff and teachers




39   | Maryland Together: Maryland’s Recovery Plan for Education                                                  marylandpublicschools.org
                                                                                                                     STUDENT SERVICES



                                                       Collaborate with student support staff and administrators for emergency planning
                                                       should the virus return and schools need to close again.

                                                       •   Continuation of learning, disinfecting schools, mental health concerns of
                                                           repeated stress of isolation, return, and re-isolation.

                                                       Check in with staff to determine their mental health needs and work with
                                                       Employee Assistance as needed.

                                                       Provide professional development for staff on issues related to the possible
                                                       return of the virus and stress management.

                                                       Provide staff development with a focus on how teachers should talk to students
                                                       (age appropriate) about the possibility of a return to home isolation.




                           Developmental               Provide classroom lessons on school expectations and structure to help
                           classroom support           students re-adjust to a full school schedule

                                                       Facilitate classroom guidance on social distance practices in school, community,
                                                       home, etc.

                                                       Assist teachers with behavioral concerns and counsel students to determine
                                                       root causes.

 Academic and school       Scheduling, grades, new     Assist with the development and implementation of adjusted schedules.
 success                   entrants, and transfers
                                                       Adjust class sizes in the Student Information System (SIS) if necessary.

                                                       Plan for the completion of course requests and scheduling for next school year
 Career and College                                    (secondary school)

                                                       Assist teachers with finalizing grades and providing updates to students and
                                                       families

                                                       Assist administrative assistants with transcript requests to help break backlog.
                                                       Consult with PPWs about students who may have moved or who are not
                                                       showing up.

                                                       Assist registrar (high school) or secretaries (elementary) in the enrollment of
                                                       students transferring from other schools or states. Prepare for an increased
                                                       number of enrollments

                                                       Provide updated college and career advisement in coordination with Institutes
                                                       of Higher Education (IHEs), e.g., admissions, financial aid apprenticeships, and
                                                       scholarships (secondary)




40   | Maryland Together: Maryland’s Recovery Plan for Education                                                 marylandpublicschools.org
                                                                                                                    STUDENT SERVICES


 Consultation/             Parent and community        Welcome and reassure parents when they drop students off in the morning.
 Coordination              outreach                    Have staff create posters thanking parents for filling in for teachers.

                                                       Create materials for parents regarding their fears and how to deal with those
                                                       fears. Share materials with parents on how to talk to their children about
                                                       managing change and about managing feelings during times of stress.

                                                       Coordinate services with other related service providers, in the school and
                                                       community to identify and address other student and adult needs.

                                                       Provide socially distant parental information evenings regarding what the
                                                       school is doing to keep students safe. Include other student services staff as
                                                       presenters.

                                                       Work with administration to develop communication strategies for outreach to
                                                       all parents and students. Invite parent to provide input and ideas.




SCHOOL PSYCHOLOGISTS

  Role                     Services               Strategies

  Providing support        Supporting             Participate with student support and administrative staff in developing re-entry
  to schools               school staff           protocols and procedures for students.

  Pre-entry                                       Consult with administration and student services teams to provide professional
                                                  development on student and staff reactions to stress and imposed isolation/change.




41   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                                    STUDENT SERVICES


                           Mental Health         Co-lead classroom lessons on social emotional learning strategies.

                                                 Consult with teachers as students return to identify classroom interventions for
                                                 individual students as appropriate.

                                                 Provide information to teachers about signs of depression, lack of motivation, and
                                                 disengagement, so they can identify students who need support.

                                                 Consult with teachers and administration on school-wide behavioral needs of students
                                                 and work with the student support team to provide supports.

                                                 Collaborate with school counselors and school social workers to provide lessons for
                                                 students regarding managing change and managing anxiety.

                                                 Consult with student services staff on plans to address the possibility of another
                                                 outbreak and how to emotionally prepare students and staff.

                                                 Provide supportive counseling and consultation for teachers who are struggling with
                                                 issues related to the virus and confinement. Refer staff to community and system
                                                 agencies.

                                                 Visit classrooms to observe adult behaviors looking for signs of stress and anxiety.
                                                 Discuss concerns with administration and refer as needed.

                                                 Assist as a member of traumatic loss team to identify students who have lost a close
                                                 family member or relative to COVID-19 while they were not in school. Triage for
                                                 supportive services as needed.

                                                 Provide threat assessments as needed to students who present as a danger to self or
                                                 others.

                                                 Meet with parents to discuss student needs and provide information to parents on
                                                 how to talk to their children about corona virus.


 Special education         Assessments           Meet with students to complete assessments. Work with Central Office staff to
 supports                                        accommodate the back-log of needed assessments (e.g., double up psychological
                                                 service providers to schools with students who need assessments).

                                                 Check in with emotionally vulnerable students as they return to school to assess their
                                                 level of functioning.

                                                 Meet with parents to discuss student needs and secure permission for assessments.

                                                 Consult with IEP teams and 504 teams to adapt student plans to meet emerging
                                                 student needs.




 Counseling/               Individual            Consult with teachers, school counselors, parents, and school social workers to deliver
 therapy                   supports              services to students who display outward signs of trauma.

                                                 Refer students to outside agencies as needed.

                                                 Provide age appropriate information and support to students related to student
                                                 anxiety, fears, and loss.




42   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                                STUDENT SERVICES



SCHOOL SOCIAL WORKERS

 Role                       Services                    Strategies

 School support             Consultation,               Work with administration and student support staff to develop re-entry
                            collaboration               procedures for students.
 re-entry
                                                        Collaborate to create professional development activities for faculty and
                                                        student re-entry with a focus on mental health needs.

                                                        Collaborate with school counselors on classroom guidance activities
                                                        related to what students did during the confinement period. Assess
                                                        student work for signs of abuse, neglect, or depression.


 Family support             Home visits,                Visit families who need information and support regarding health, food,
                            consultation, referral,     shelter, Medicaid and other community services
                            and counseling
                                                        Prepare safety and other corona virus information for parents. Include
                                                        what the school is doing to keep student safe.

                                                        Refer families to community agencies for resources.

                                                        Consult with school counselors and teachers regarding students who
                                                        report a lack of food or shelter.

                                                        Observe students in eating areas to see who has food and who does not.

                                                        Consult with school nurse regarding students without medical coverage.
                                                        and refer to Medicaid programs.

                                                        Counsel families (observing social distancing to address family
                                                        relationships that may have been strained by confinement).

                                                        Provide therapeutic interventions for students who need service for
                                                        depression, anxiety, fear, and loss.

                                                        Provide services required on IEPs as student return to schools.

                                                        Assess students for signs of abuse or neglect. Meet with students as
                                                        needed around these issues.

                                                        Check-in with students with known anxiety and fear concerns. Provide
                                                        counseling as needed.

                                                        Observe staff for signs of stress and anxiety. Refer as needed. Involve
                                                        Employee Assistance.

                                                        Provide information to parents on home visits (protective gear) regarding
                                                        school attendance and child discipline techniques.




43   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
                                                                                                                   STUDENT SERVICES



  School support            Classroom lessons/          Work with student support staff to create an emergency plan related to
                            before and after            the possible return of the virus and/or possible school re-closure. Focus
                            school duties.              on social emotional needs of faculty and staff as well as students.

                                                        Co-lead with teaching staff on social emotional learning skills.

                                                        Assist teachers with classroom lessons on scheduling and managing
                                                        change.

                                                        Consult with school counselors regarding character education and
                                                        mindfulness strategies for the classroom.

                                                        Observe students to help identify interventions that match student
                                                        needs. Watch for signs of depression, lack of motivation, or
                                                        disengagement.

                                                        Assist at school drop offs and pick-ups to observe students as they
                                                        return to their families.

                                                        Consult with student service and IEP teams to identify students in need
                                                        of supportive therapy/counseling and provide the service.




PUPIL PERSONNEL WORKERS, FOSTER CARE, AND HOMELESS LIAISONS
 Role                      Services                   Strategies

 Following up on no-       Transportation to          Arrange transportation to and from school for student in need of transportation.
 shows when students       school
 return                                               Make home visits with protective gear to determine why the student is not coming
                                                      to school.

                                                      Address parent fears about letting their children go back to school. Create
                                                      materials to share with parents. Share precautions taken in all schools.

 Providing support to      Supporting school staff    Assist in schools when possible.
 schools
                                                      Help in hallways reminding students to stay a safe distance apart.

                                                      Meet families at the front door of schools to share resources and help observe
                                                      student and family interactions.

                                                      Provide follow up discussions with students who are known to have family issues.

 Providing community       Assisting students and     Coordinate services with Child Welfare Agencies (CWA) as appropriate
 resources                 families with mental
                           health services            Meet with student individually to assess needs. Consult with student service team
                                                      to address needs.




44   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                                     STUDENT SERVICES

                           Provide links to           Deliver resources (safety measures in place) such as food as needed to families
                           community services         who are homebound.

                           Presence in school         Make calls/home visits to families in need of services due to virus.
                           to observe students
                           as they participate in     Assist school personnel in observing students who might be exhibiting possible
                           classroom activities       signs of trauma.
                           and in the hallways and
                           cafeteria.
                                                      Contact community resources to request that they reach out to families.
                           Communication with
                           Child Welfare liaisons     Identify students who are newly homeless and connect them to resources.
                           for children who are
                           homeless/foster care.      Provide and facilitate fast registration in new schools.

                                                      Provide fliers with information about community to home.

Develop plan(s)            Assist families with new   Reentry of students who resettled with another relative/fictive kin due to virus.
providing assistance to    guardianship orders        Fictive Kin is a non-relative with court appointment as guardian for the child. Md.
schools with student       due to virus               Code, Family Law § 5-534
enrollment.
                                                      Assist with enrollment and documentation of family member or court order for
                                                      fictive kin.

                                                      Assist military families with orders of transfer.

Through phone calls        Outreach to families       Provide assistance for schools on enrollment for new/transferring students.
and home visits assist     that have not
families for entrance      responded to school        Provide assistance for schools with pre-K and Kindergarten enrollment.
back to school.            outreach.

                           Verifying residence(s)

As a Foster Care/          Foster Care and            Assist homeless and foster care liaisons in the support of these students, who
Homeless Liaison, PPW      homeless students          may have increased concern with school entrance.
will provide services      services
needed for reentry.                                   Assist CWAs address extra needs the students may have with peer and teacher
Will assist the school                                separation.
liaisons as warranted.

                                                      Child Welfare and Attendance (CWA).
Communication with
CWAs and school
system liaisons in
addressing special
needs might arise.

Resource and               All students and school    Consult with student service teams regarding student needs.
Consultation               staff
                                                      Consult with administrators and teachers to address needs of students and
                                                      community.

                                                      Connect community service providers and schools.




45   | Maryland Together: Maryland’s Recovery Plan for Education                                                 marylandpublicschools.org
                                                                                                                    STUDENT SERVICES



SCHOOL HEALTH SERVICES

 Role                       Services                 Strategies

 Provide leadership         Health Education:        Provide basic information about COVID-19, include age appropriate information
 and guidance for           Students and Staff       for students/staff.
 local school health
 services programs                                   Delivery of good hygiene practices includes:
 during pandemic
                                                         •    Determine how information will be delivered to students and school
                                                              staff.

                                                         •    Provide general strategies via video format prior to school re-entry.

                                                         •    Continue health education on good hygiene once school is in session.

                                                     Topics for Good Hygiene Practices include:

                                                         •    Handwashing

                                                         •    Covering coughs and sneezes

                                                         •    Staying home when ill

                                                         •    Temperature monitoring,

                                                                   •   Taking temperature at home; and fever (what number is
                                                                       considered as fever?)

                                                                   •   The state health agency will provide guidance on the number
                                                                       considered as fever.

                                                     Educate school community about infection control strategies:

                                                         •    Wearing masks when in public

                                                         •    Social distancing

                                                         •    Recognizing signs and symptoms of COVID-19 illness or notifying
                                                              school if family members are ill

                                                         •    Guidance on what to do if the family unit has been tested and
                                                              diagnosed with COVID-19

                                                     Additional staff education may include:

                                                         •    Awareness of school emergency response plans related to pandemic
                                                              situations

                                                         •    Continuous awareness of signs and symptoms of COVID-19

                                                         •    Use of PPE – gloves, masks, and face shields

                                                         •    Temperatures and definition of fever

                                                         •    Proper handwashing techniques

                                                         •    Environmental cleaning of school building – health suite, classrooms,
                                                              etc.

                                                     Be aware of increased anxiety during this time of COVID-19 as the school
                                                     staff, students, and parents/guardians.

                                                     Promote continuous communication between the school, student, and family as
                                                     a sign of unity and togetherness.


46   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                                     STUDENT SERVICES



                                                     Promote continuous communication between the school, student, and family as
                                                     a sign of unity and togetherness.

                                                     Encourage and challenge practice of good hygiene with school staff and
                                                     students. Model good hygiene practices and use available resources from the
                                                     state/local health agencies; federal health agencies (CDC) where possible.




                            Health Office:           Proper ventilation is necessary in the school health suite/office. Adequate air
                            Ventilation              flow is necessary to maintain a healthy environment within the school building
                            and Set-Up of            and in the school health office:
                            Physical Space
                            (includes areas               •   Check for windows opening and access to fresh air
                            for separating/
                            isolating well and            •   Can health office be temporarily relocated for better ventilation/
                            sick students)                    adequate air exchange?

                                                          •   Use of fans/circulating fans for adequate air exchange.

                                                          •   Is there an available isolation area within the current health suite? – If
                                                              not, planning for this needs to be considered

                                                     Use a separate isolation area for effective infection control management and
                                                     the reduction of widespread infections related to COVID-19.

                                                     Separate students and staff exhibiting signs and symptoms of infection from
                                                     healthy students and staff.



                            Health Office:           School nurse and other health services staff to wear PPE (mask/face shield)
                            Management of            when working with students.
                            ill students within
                            the health office        Health office needs to allow for separate space to treatment and student care
                                                     (isolation area needed for sick students with fever).

                                                     Have adequate supplies available for school nurse and other school health
                                                     services staff working with the nurse.

                                                     Have a first aid and medication station outside the health office for students
                                                     who are well and use the health room space for ill students. *Note:
                                                     Health room space may present a challenge for older school buildings.
                                                     Accommodations must be made to for infection control measures to prevent
                                                     the spread of COVID-19 and other diseases.


                            Health Office:           Check on supply of daily medications and prescriptions for use and follow
                            Medication Orders        authorized prescriber orders.

                            a) routine               Establish a procedure for students who receive daily medications during the
                            medication               school day.
                            prescribed for
                            students during the      Develop a flowchart regarding when to isolate and send home. This will assist
                            school day               other school health services staff (LPNs, CNAs, CMT) to help the flow of the
                                                     health suite to be as effective and efficient as possible.
                            b) Standing orders
                            for management of        Require students to present a doctor’s note for return to school.
                            ill students in the
                            school during the
                            school day, and          Follow procedures for students/staff who may arrive to school with illness and
                                                     send home as soon as possible to avoid spread of infection.




47   | Maryland Together: Maryland’s Recovery Plan for Education                                                 marylandpublicschools.org
                                                                                                                    STUDENT SERVICES



                            c) Standing              Follow existing procedures for students/staff returning after illness, must
                            orders for the           be fever free for the defined period of time within the current school health
                            management of            guidelines.
                            students returning
                            to school after
                            illness



                            Types of Personal        Health Suite supplies include: gloves, face Masks, face shields, and protective
                            Protective               gowns, bonnets, and shoe protectors (booties).
                            Equipment (PPE)
                                                     Materials should be inventoried and may need to be restocked if not on site.

                                                     Determine how these materials can be accessed.




                            Strategies to            Work with school counselor and school psychologists on strategies to reduce
                            manage and               mental health and anxiety related to COVID-19. Be sure to acknowledge the
                            reduce Mental            situation, acknowledge and validate the emotions, and provide a coping toolbox
                            Health/Anxiety           for calming strategies.


                            Health Office:           Work with building maintenance and principal regarding the use of appropriate
                                                     disinfectants.
                            Disinfecting
                            Strategies               Thorough cleaning of all surfaces in the health room must be done daily by
                                                     custodial staff.

                                                     Continue to promote handwashing techniques.

                                                     Clean surfaces regularly.

                                                     Also continue to practice social distancing to the extent possible in the school
                                                     setting.


                            School Building:         Practice social distancing.

                            Monitoring Illness       Monitor absenteeism.
                            and Management
                            Strategies               Consider re-entry in phases with continuation of distance learning.

                                                     Stagger school start times if appropriate. If implemented, the school nurse
                                                     should be aware if this may affect medication administration during the school
                                                     day.

                                                     Continue with regular disinfecting/cleaning of school areas.


                            Monitoring and           Refer to medical provider to determine school entry for individuals with special
                            Triaging At-Risk         health concerns, including individuals who are immunocompromised and have
                            and Vulnerable           a weak immune system.
                            Student and Staff
                            Population




48   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                                     STUDENT SERVICES



 Potential use of           Health Services          Assist with COVID-19 testing and Contact Tracing education,
 School Nurses in           and School
 local counties             Nursing staff                 •   School nurses will receive training from local health department staff
                                                              for performing COVID-19 testing and other techniques for effective
                                                              infections control (e.g. teaching donning and doffing)
 Will receive training
 to assist with
                                                                   •   Upon successful training for COVID-19 testing and test kits,
 COVID-19 testing,
                                                                       school nurses will participate in local health department
 contact tracing
                                                                       clinics to test individuals with signs and symptoms of
 process, and
                                                                       COVID-19 and/or suspected exposure to COVID-19
 assisting in local call
 centers at the local                                              •   Collect specimens at drive up and walk up testing sites
 health departments
 and/or hospitals.                                                 •   Assist at local child sheltering centers

 Assist in clinical                                                •   Assist with local acute communicable disease programs for
 supervision of                                                        testing
 local call centers,
 including providing                                      •   School nurses will receive training from local health department staff
 clinical guidance                                            about contact tracing to prevent the spread of COVID-19 within the
 and appropriate                                              community
 health education
                                                          •   Assist with local acute communicable disease programs for contact
                                                              tracing

                                                          •   Provide contact tracing that recognizes increased anxiety during
                                                              COVID-19 related to testing of individuals with suspected infection and
                                                              increased spread of infection due to possible exposure to individuals
                                                              with suspected COVID-19 infection

                                                          •   Teach and promote self-quarantine and social isolation from others if
                                                              suspected exposure to COVID-19 or receipt of positive testing results
                                                              for COVID-19

                                                          •   Encourage the continued practice of social distancing and proper
                                                              hand hygiene, and other healthy hygiene practices if there is
                                                              suspected exposure to COVID -19 to avoid the spread of infection.

                                                          •   Contact tracing training includes the following:

                                                                   •   Seeking health education training of school nurses to
                                                                       provide support for individuals with suspected or confirmed
                                                                       COVID-19 infection.

                                                                   •   Reaching out to exposed individuals and individuals who
                                                                       have a confirmed positive test for COVID-19

                                                                   •   Providing information to contacts to understand the risks
                                                                       associated with COVID-19 infection

                                                                   •   Stressing the importance of social distancing and self-
                                                                       quarantine/isolation from others to prevent spread of
                                                                       infection

                                                                   •   Stressing that individuals must understand the signs and
                                                                       symptoms of COVID-19, especially coughing and shortness
                                                                       of breath, and continued monitoring for illness or change in
                                                                       one’s health status. – Must seek prompt medical evaluation
                                                                       for infection and immediate medical care is symptoms
                                                                       emerge and become worse.

                                                                   •   Teach individuals about the purpose of contact tracing and
                                                                       encourage to stay home, maintain social distancing at least
                                                                       six feet apart from others until 14 days after exposure.




49   | Maryland Together: Maryland’s Recovery Plan for Education                                                  marylandpublicschools.org
                                                                                                                   STUDENT SERVICES



SCHOOL BASED HEALTH CENTERS

 Role                       Services                 Strategies

 Provide leadership,        Provision for            Traditional SBHC programs may provide continuity of care to students and
 guidance, and              available health         families during COVID-19, including ongoing health education and health care
 support for local          care services to         services during the re-entry to schools.
 school-based               students, parents/
 health center              guardians, and           Services provided by traditional SBHC programs may include:
 (SBHC) programs            staff enrolled in
 during and after the       the local SBHC                •   Somatic health care,
 COVID-19 pandemic          Program
                                                          •   Mental Health/Behavioral Health,

                                                          •   Urgent care services,

                                                          •   Dental services, and

                                                          •   Eye care services if available.

                                                     Promote effective communication between the school, student, and family as a
                                                     sign of unity and togetherness.

                                                     Promote health education for the student/family health care needs including:

                                                          •   General prevention education,

                                                          •   Proper hand washing techniques, and

                                                          •   Promote good hygiene

                                                     Provide SBHC services information and enrollment packets to students and
                                                     families.

                                                     Effective collaboration and communication between SBHC programs and local
                                                     primary care providers enhances continuity of care for students and families in
                                                     the school setting.




                            SBHC using               Use of telehealth to address student health care needs during the school day
                            Telehealth Services      may include the following:

                                                          •   Participation of parents/guardians in the telehealth visit via a remote
                                                              access invite from the telehealth originating site.

                                                          •   Telehealth visits provide immediate access to care including the
                                                              recommended health services and prescribed treatment for students
                                                              during the school day.

                                                     Note: The availability of telehealth services in schools promotes continuity of
                                                     care for students with the expectation of the students’ return to the classroom
                                                     setting as recommended by the telehealth provider.

                                                     Facilitate effective collaboration and communication with local primary care
                                                     providers and local pediatricians regarding available school-based telehealth
                                                     services.




50   | Maryland Together: Maryland’s Recovery Plan for Education                                                marylandpublicschools.org
                                                                                                               CONTINUITY OF LEARNING




X. Continuity of Learning
Each school system has developed a Continuity of Learning Plan to share with staff, students, and community members. These
plans inform the public of how distance or remote learning will be provided in their school systems. All local school systems have
information posted on their websites. This often includes a message from the superintendent, information regarding meals, and
information about distribution of technology or packets of learning content. At least half of the school systems have their Continuity
of Learning Plan on their website in a place that is easily accessible to parents and the community.

All plans contain a description of the following:

     •   An overall description of how continuity of learning will be delivered to all students. This includes their distance learning
         platform, the technology they have available, and how they accommodate students who do not have access to a device or
         the internet.

     •   A description of the roles and responsibilities of district staff, school administrators, teachers, instructional assistants,
         students and parents.

     •   A sample teacher’s day and student’s day is included for elementary, middle and high school students.

     •   A plan of accountability that identifies how they monitor and assess student performance. This includes how they grade
         students for the 3rd and 4th quarter.

     •   A description of how the school system plans to address equity. Included is how they address special education, English
         Learners, Students with Academic Needs, Homeless Students and Gifted Students.

     •   A section that identifies the professional development plan for staff.

     •   A description of the resources available for students is included.

     These plans will continue to be an Important component of any school system’s Recovery Plan as we need to address social
     distancing which will result in a modified schedule for students’ return to school.

     We know from research that face-to-face time with teachers is the most effective means of teaching and learning, however,
     remote learning will likely remain a component of the instructional program for some time to come. As noted above, each school
     system’s process for remote learning is reflected in their Continuity of Learning Plan and can be found on the MSDE website or
     on the individual system’s website.




51   | Maryland Together: Maryland’s Recovery Plan for Education                                                   marylandpublicschools.org
                                                                      ALIGNMENT WITH THE GOVERNOR’S ROADMAP FOR RECOVERY




XI. A
     lignment with the Governor’s Roadmap
    for Recovery
In order to ensure that any phased approach to the reopening of school buildings for any students or staff is in accordance with the
Governor’s Roadmap to Recovery, every potential in-person action listed below is identified within one of the stages of recovery from
the Governor’s recovery plan. It should be noted, however, that different actions could be a part of the various sub-phases within
the three stages addressed in the Governor’s plan. Future sub-phases have not yet been identified and could include more specific
capacity restrictions that would impact several options school systems have available. All activities must remain in accordance with
State and local social distancing and safety requirements.


INSTRUCTIONAL PROGRAMS AND ADJUSTED RETURN: SCHOOL OPTIONS
     •   Full Return of Students to In-Person Instruction (Stage 3)

     •   Opening of School Buildings to Small Groups of Staff and Students (Beginning of Stage 2)

     •   One-Day Rotation (Stage 2)

     •   Two-Day Rotation (Stage 2)
         Note: Depending on the size and capacity of the school, this option may be within a sub-phase of the Governor’s plan due to an
         uncertain increase in the cap on social gatherings.

     •   A/B Week (Stage 2)
         Note: Depending on the size and capacity of the school, this option may be within a sub-phase of the Governor’s plan due to an
         uncertain increase in the cap on social gatherings.

     •   Elementary Face-to-Face and Secondary Distance Learning (Stage 2)

     •   Grade Band Phase-In (Stage 3)



CAREER AND TECHNICAL EDUCATION (CTE)
     •   Disinfect CTE equipment and workspace (Beginning of Stage 2, prior to any return of students and staff)

     •   Assess Status of CTE inventory (Stage 2)

     •   Modify Work-based learning experiences (Stage 1 and Stage 2)
         Note: Students in work-based learning programs that are established within businesses and industries that have re-opened as a
         result of the Governor’s Executive Orders in Stage 1 could participate in those programs as long as appropriate social distancing
         measures are taken by the organization where the experience will take place.

     •   Transport students to career centers, worksites, and community colleges (Estimated Earliest: Stage 2)
         Note: Implementation of the transportation of students to different worksites, community college campuses, and career centers is
         contingent on the operating status of each of these locations.



SPECIAL EDUCATION
     •   In-person return of small groups of students for various services (Stage 2)
         Note: Provision of any in-school, in-person services is contingent upon the re-opening of school buildings deemed appropriate by the
         State Superintendent and each local school system superintendent.


52   | Maryland Together: Maryland’s Recovery Plan for Education                                                   marylandpublicschools.org
                                                                        ALIGNMENT WITH THE GOVERNOR’S ROADMAP FOR RECOVERY




PROGRAMS TO REINFORCE LEARNING
     •   Any programming designed to take place within school buildings is contingent upon the re-opening of school buildings when
         deemed appropriate by the State Superintendent and each local school system superintendent. Any programming designed
         to be provided virtually may begin at any time at the discretion of the local school system.

     •   Summer Programs (Stage 2)

     •   Enrichment Classes for Middle and High School (Stage 2)

     •   Middle School Assistance for Special Needs and At-Risk Students (Stage 2)

     •   Saturday School (Stage 2)

     •   Increase Dual Enrollment (Stage 2)
         Note: This action is contingent on the operational status of local colleges and universities.

     •   Modified Calendars (Various Stages)
         Note: All modifications to school calendars that would extend or establish additional in-person instructional time must be consistent
         with the current restrictions and social distancing measures in place at the State and local level at that time.

     •   Maryland Out of School Time Programs (OST) (Stage 2)
         Note: All of the recommendations to continue implementation of these in-person programs would not be able to commence until
         stage 2 of the Governor’s plan.



STUDENT SERVICES
     •   Any in-person support services would not begin until phase 2 of the Governor’s recovery plan or until school buildings have
         been re-opened for the return of students and staff, including but not limited to: mental health services, academic and
         school success, individual counseling, family support, parent/community outreach, etc.




53   | Maryland Together: Maryland’s Recovery Plan for Education                                                   marylandpublicschools.org
Appendix A: COVID-19 Checklist
The following checklist is designed to be a simple, yet useful tool in prioritizing system and school needs as school systems plan for
the reopening of schools. A checklist can assist in organizing personnel, resources, and stake holders and determining student, faculty,
and community needs.

          stablish a crisis team and outline steps that should occur to implement reopening plans. Decisions may include means
         E
         of communicating with faculty and staff, communication with community members, communication with board members,
         updating social media, and social distancing considerations.

         Make a list of responsibilities and assign individuals to those tasks

         Determine what the most essential needs are and resolve those issues first.

         Determine resources on hand and resources that will be needed to successfully transition back to school.

          etermine professional development, as well as, processes and procedures that will be needed to address concerns created
         D
         by the pandemic.

         Develop predetermined responses to questions and concerns that may be asked by community members.

         Communicate with your constituents and brainstorm effective means of reopening school with them.

         Explore and determine digital and social media platforms that can utilize to share information.

         Be prepared to communicate with the press realizing that everything that you share will be of the utmost importance.

         Maintain regular contact with leaders and policy-makers at the State and local levels.

         Remain open and receptive to ideas and suggestions.

         Take action when necessary and utilize the crisis team for reflection and determination of next steps.




54   | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
Appendix B: School System Food and Nutrition Services

 Role                              Services                                      Strategies

 Local School System               School Food and Nutrition Services:           Assess current facilities and identify current
 Food and Nutrition                                                              capacity for volume of student meal service
 Services Director:                Evaluation of school food service             operations.
                                   preparation facilities and structures
 To determine capacity for         available to continue operations of           Document fixed capacity factors such as cold
 production and service of         student meals programs, including factors     holding equipment, dry food storage area, food
 student meals                     for safe food handling, federal guidelines    preparation space, equipment for transportation
                                   for student meals, food supply chain          of meals inside a school building (such as carts
                                   availability, staff safety, etc.              and racks), and equipment for transportation
                                                                                 of food and meals between buildings (such
                                                                                 as refrigerated trucks, hot and cold holding
                                                                                 equipment, food storage bins, etc.).

                                                                                 Address feasibility for food service model shift
                                                                                 from traditional cafeteria line model to other
                                                                                 potential models.

                                                                                 Develop models for food service at the Local
                                                                                 School System level.

                                                                                 Procure additional equipment and supplies as
                                                                                 needed.


 State and Local                   School Food and Nutrition Services:           Assess logistics and address needs for additional
 Department of Health:                                                           equipment, food safety protocols and staff
                                   Operations and logistics models to use        training, modified packaging, sanitation, point of
 To determine maximum              for delivery and transportation of food for   service reporting, and transportation of food from
 number of people per              student meal service (e.g., meals in the      the food preparation site to classrooms.
 room/gathering, and               classroom; spacing for student seating if
 spacing/social distancing         meals served in school cafeteria)             Utilize model for Breakfast in the Classroom to
                                                                                 implement Lunch and/or other meals served in
                                                                                 the classroom.

                                                                                 Coordinate Food & Nutrition Service Operations
                                                                                 with teachers and administrators to determine
                                                                                 logistics packaging, transport, and food safety for
                                                                                 student meals in the classroom.


 Local School System               School Food and Nutrition Services:           Assess logistics and operation needs to address
 Superintendent, Board                                                           simultaneous operations for on- and off-site
 of Education, School              Which model to employ for student             student meal delivery during school reopenings.
 Administrators, and               meal service to accommodate students
 School Food and                   on campus, in addition to students            Utilize model for grab and go student meals for
 Nutrition Directors:              continuing with distance learning off         consumption at home.
                                   campus.
 To determine intersection                                                       Determine a model for continued student meals
 of Continuity of Learning                                                       service for distance learners at the local level.
 Plan and Student Meal
 Service
                                                                                 Coordinate Food & Nutrition Services Operations
                                                                                 to integrate continuity of student nutrition as a
                                                                                 component of the continuity of learning plan.




55   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
 Maryland State                    School Food and Nutrition Services:           Communicate and facilitate the appropriate Child
 Department of Education                                                         Nutrition Program and applicable waivers for
 Office of School and              Which USDA Child Nutrition Program            continuity of student meal service during various
 Community Nutrition               regulations and waivers apply to student      stages of distance learning and reopening of
 Programs (MSDE OSCNP),            meal service at the local level during the    school campuses.
 and Local School System           phased reopening process for schools.
 Food and Nutrition                                                              Address logistics to ensure compliance with
 Services Director:                                                              program requirements such as meal pattern,
                                                                                 point of service for reimbursable meals, food
 To ensure program                                                               safety, etc.
 integrity and requirements
 for State and federally                                                         Utilize USDA Foods entitlement dollars for school
 funded School Nutrition                                                         nutrition programs.
 Programs

                                                                                 Provide technical assistance and support during
                                                                                 implementation of recovery and reopening of
                                                                                 school nutrition programs at the local level.


 Local Department of               School Food and Nutrition Services:           Determine enhanced sanitation measures
 Health, Local Food                                                              related to student meals service at the local
 and Nutrition Services            What new procedures are needed for            level, including student handwashing on school
 Director, Local School            enhanced sanitation measures, health          campuses, appropriate sanitation measures for
 Administrators and                and safety of School Nutrition Staff, and     touch-contact surfaces used by students during
 School Nurses:                    operations of Student Nutrition Programs      meal service in schools (such as point of service
                                   during the phased reopening of schools.       touch pads, tables and chairs, carts used in
 To determine health and                                                         transportation, etc.).
 safety factors related
 to Student Nutrition                                                            Determine health and safety measures at the
 Programs                                                                        local level for School Nutrition Staff, such as daily
                                                                                 temperature check and a schedule for virus
                                                                                 testing, protocols for isolation and containment
                                                                                 for prevention of virus outbreak, access to and
                                                                                 maintenance of PPE, etc.

                                                                                 Document appropriate standard operating
                                                                                 procedures and train staff on new protocols.


 Maryland State                    Coordination with MSDE Office of              Provide technical assistance and support during
 Department of Education           Child Care and Local Maryland Health          implementation of recovery and reopening
 - Office of School and            Departments to monitor inclusion and
 Community Nutrition               adherence to Covid-19 safety protocols        Address logistics to ensure compliance with
 Programs (MSDE                    in food service activities among child care   program requirements such as meal pattern,
 OSCNP), Office of Child           providers.                                    point of service for reimbursable meals, food
 Care (MSDE OCC),                                                                safety, etc.
 Local Maryland Health             Coordination with sponsors and directors
 Departments, Child Care           to ensure continuity of meal program
 Center Sponsors and               requirements for child care centers
 Directors:                        participating in child nutrition programs.

 To ensure program
 integrity and safety in the
 operation of Child Nutrition
 Program and reopening of
 child care centers




56   | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
Appendix C: S
             chool and Community Nutrition Programs
            Annotated Resources
 Topic                                      Summary                                               Link

 USDA Covid-19 Waivers                      A summary of waivers initiated to ease meal           From MSDE - Office of School and
                                            service regulations in response to pandemic           Community Nutrition Programs
                                                                                                  (OSCNP)
                                            Visit the home page of OSCNP for additional
                                            information                                           http://www.
                                                                                                  marylandpublicschools.
                                            http://eatsmartmaryland.org/                          org/programs/



 Roadmap to Recovery: A Public              States will...need to develop plans for a careful,    From National Governors
 Health Guide for Governors                 staged reopening that protects the public’s health    Association
                                            while laying a strong foundation for long-term
                                            economic recovery. This report synthesizes and        https://www.nga.org/wp-
                                            expands upon these expert recommendations             content/uploads/2020/04/NGA-
                                            by outlining ten key steps and related operational    Report.pdf
                                            considerations for governors to guide critical
                                            decisions in support of the public’s health and
                                            well-being in the weeks and months ahead.


 Maryland Strong: Roadmap to                The statewide plan for reopening and recovery         From the Office of Governor Larry
 Recovery                                   includes “[p]artnering with local governments         Hogan:
                                            and school systems” to facilitate “a nuanced
                                            and gradual reopening process” for schools in         https://governor.maryland.gov/
                                            Maryland.                                             wp-content/uploads/2020/04/
                                                                                                  MD_Strong.pdf


 What School Nutrition                      Provides guidance for safely operating meal           From CDC
 Professionals and Volunteers               service after reopening schools
 at Schools Need to Know about                                                                    https://www.cdc.gov/
 COVID-19                                                                                         coronavirus/2019-ncov/
                                                                                                  community/organizations/school-
                                                                                                  nutrition-professionals.html




 Use of Cloth Face Coverings                The CDC continues to study the spread and             From the Center for Disease
                                            effects of the novel coronavirus across the United    Control and Prevention (CDC)
                                            States. We now know from recent studies that a
                                            significant portion of individuals with coronavirus   https://www.cdc.gov/
                                            lack symptoms (“asymptomatic”) and that even          coronavirus/2019-ncov/prevent-
                                            those who eventually develop symptoms (“pre-          getting-sick/cloth-face-cover.html
                                            symptomatic”) can transmit the virus to others
                                            before showing symptoms….CDC recommends
                                            wearing cloth face coverings in public settings       From Johns Hopkins Medicine
                                            where other social distancing measures are
                                            difficult to maintain (e.g., grocery stores and       https://www.hopkinsmedicine.org/
                                            pharmacies) especially in areas of significant        health/conditions-and-diseases/
                                            community-based transmission.                         coronavirus/coronavirus-face-
                                                                                                  masks-what-you-need-to-know




57   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
 Use of Cloth Face Coverings in             When feasible, children age 5 years and older         From Maryland Department of
 Child Care                                 who can wear a cloth face covering safely and         Health
                                            consistently should wear a cloth face covering
                                            while in the child care center or family child care   https://phpa.health.maryland.gov/
                                            home in accordance with CDC guidance...               Documents/MSDE_MDH_face_
                                                                                                  covering_iterim_guidance.pdf
                                            ... Be removed by the child for meals, snacks,
                                            naptime, outdoor play (when social distancing
                                            can be maintained) or when it needs to be
                                            replaced;


 Reopening Guidance for Cleaning            Reducing the risk of exposure to COVID-19 by          From CDC
 and Disinfecting Public Spaces             cleaning and disinfection is an important part of
                                            reopening public spaces that will require careful     https://www.cdc.gov/
                                            planning.                                             coronavirus/2019-ncov/
                                                                                                  community/reopen-guidance.html
                                            Cleaning and disinfecting public spaces including
                                            your workplace, school, home, and business will
                                            require you to:

                                                 •      Develop your plan

                                                 •      Implement your plan

                                                 •      Maintain and revise your plan


 Guidelines for Reopening Schools:          “A Blueprint for Back to School” is a                 From American Enterprise
                                            comprehensive report released 5/4/20 that             Institute
 American Enterprise Institute              provides a framework for reopening schools
                                            that can help state policymakers, education and       https://www.aei.org/research-
                                            community leaders, and federal officials plan         products/report/a-blueprint-for-
                                            appropriately                                         back-to-school/




 Guidelines for Reopening Schools:          Eat meals in the classroom and other basic            https://www.healthygallatin.
                                            considerations and safety protocols (see pages        org/wp-content/
 Montana Health Department                  1-3)                                                  uploads/2020/04/MT-
                                                                                                  Reopening-Guidelines-for-
                                                                                                  Businesses-and-Schools.pdf


 Guidelines for Reopening Schools:          Social distancing guidelines including delivery of    https://www.health.state.
                                            meals outside of cafeteria                            mn.us/diseases/coronavirus/
 Minnesota Department of Health                                                                   schools/socialdistance.pdf



 Guidelines for Reopening Schools:          Includes:                                             https://www.who.int/docs/
                                                                                                  default-source/coronaviruse/
                                                 •      checklist for school administrators,      key-messages-and-actions-
 WHO Guidance on Reopening
                                                        teachers and staff                        for-covid-19-prevention-and-
 Schools
                                                                                                  control-in-schools-march-2020.
                                                 •      checklist for students and children       pdf?sfvrsn=baf81d52_4




58   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
 Guidelines for Reopening Schools:          Recommends meals in classroom versus a               https://www.cdc.gov/
                                            cafeteria and other guidelines that can be applied   coronavirus/2019-ncov/
 CDC- Guidance for Child Care               to school settings                                   community/schools-childcare/
 Programs that Remain Open                                                                       guidance-for-childcare.html




 Guidelines for Reopening Schools:          Schools can begin in Phase Two                       https://www.whitehouse.gov/
                                                                                                 openingamerica/#criteria
 White House Phases for Reopening


 Research related to USDA child             Economic Research Service (ERS) conducts             From USDA ERS
 nutrition programs                         research on USDA’s child nutrition programs and
                                            their role in children’s food security, diets, and   https://www.ers.usda.gov/topics/
                                            well-being.                                          food-nutrition-assistance/child-
                                                                                                 nutrition-programs/




59   | Maryland Together: Maryland’s Recovery Plan for Education                                           marylandpublicschools.org
Appendix D: H
             ealth Considerations for Schools -
            Resuming Classes
			                         (Prepared and shared by Wendy Donald, BSN RN NCSN Muscatine, Iowa April 2020)

 Domain                       Considerations/Strategies                                           Notes

 Health Education:            Basic information on COVID-19 (age appropriate. See Notes)          Remember that anxiety is
                                                                                                  increased when something is
 Students and Staff           Good Hygiene Practices: How is this information delivered to        unknown and is perceived as
                              students/staff? Could these general strategies be delivered         harmful.
                              prior to the restart of school in video form? Replayed once
                              school is in session?                                               Change the “threat” into a
                                                                                                  “challenge”....Reduces the anxiety.
                                  •    Handwashing                                                Challenge the students to practice
                                                                                                  good hygiene. Challenge them in
                                  •    Covering coughs and sneezes                                selecting a credible news source
                                                                                                  (such as the CDC) to view daily on
                                  •    Stay home when ill                                         accurate updates of COVID-19
                                                                                                  activity (age specific intervention)
                                  •    Temperature

                                            •    Can temperature monitoring be done at            Promote communication between
                                                 home                                             school, student and family.
                                                                                                  Recognize that families are
                                            •    What number (or value) is considered a fever     stressed and that “we are in this
                                                                                                  together”. “I am on your side”.
                              Also to be addressed (to reduce fear/anxiety as well)

                                  •    Wearing masks when out in public

                                  •    Social distancing

                                  •    What to do if feeling sick or someone in the family unit
                                       is ill

                                  •    What to do if someone in the family unit has been
                                       tested/diagnosed with COVID-19

                              Staff Education: Train staff on the use of the Ill Student/
                              Staff flowchart; use of PPE (including gloves, masks, face
                              shields),taking temperatures and proper handwashing
                              technique. Appropriate environmental cleaning (classroom or
                              Health Office area) would also be beneficial.




 Health Office:               Proper ventilation is needed for the School Health Office. This     Students and school staff that
                              could be in the form of a window that could be opened or the        are displaying symptoms of
 Ventilation and              use of fans to be able to circulate the air. Could the Health       infection need to be separated
 Physical Set-Up              Office be temporarily relocated to an area that provides better     from healthy students and staff
                              ventilation if the current Health Office does not allow for         that are utilizing the Health
                              adequate air exchange? Could the use of circulating fans be         Office for daily medication, first
                              considered?                                                         aid treatment, physical injury
                                                                                                  assessment, etc. Ventilation is
                                                                                                  part of that strategy. Please see
                                                                                                  Health Office Management of Ill
                                                                                                  Persons within the office




60   | Maryland Together: Maryland’s Recovery Plan for Education                                             marylandpublicschools.org
 Health Office:               School nurse to wear PPE (mask/face shield) when working with      Consider temporarily relocating
                              students                                                           Health Office to a more ventilated
 Management of ill                                                                               location if possible
 persons within the           Health office needs to allow for two spaces for student care.
 office                                                                                          Consider having a first aid/
                                  •    One space of healthy students coming for routine          medication station outside the
                                       needs, medication, diabetic checks, first aid/injury      Health Office to provide services
                                       assessment, etc.                                          to the “walking well”

                                  •    Second space for students/staff who are ill and be
                                                                                                 Caution with aerosolized
                                       evaluated for possible infection
                                                                                                 treatments: Wear mask and
                                  •    **Consider ventilation strategies for this set-up         gloves during treatments;
                                                                                                 consider how the location of
                                                                                                 the treatment when working
                              Maintain social distancing between students/staff                  with a “healthy” versus “sick”
                                                                                                 child when receiving the
                                  •    Teacher may need to notify the nurse if student needs     treatment. VENTILATION
                                       to be sent to the Health Office to make sure office can
                                       provide social distancing

                                  •    Provide the classroom with basic first aid supplies to
                                       be able to handle some Health Office requests in class

                                  •    Consider the Nurse or Health Associate to do a visit
                                       outside the classroom area if Health Office is full

                                  •    Consider an online appointment process to visit the
                                       School Health Office. School Nurse would be able to
                                       manage the student flow to the Health Office




 Health Office:               Developing a flowchart that outlines “when to isolate and send     Is a MD note needed for re-entry
                              home” will help the School Nurse team (Unlicensed Assistive        after out of school due to illness?
 Medical standing             Personnel) run efficiently and effectively
 orders for                                                                                      Receive medical standing orders
 management of ill            Utilize the Management of Infectious Disease Process:              from local provider(s)
 persons within school
 and returning to                 •    Identify the sick
                                                                                                 At this time (4-2020) schools
 school after illness                                                                            are not expected to screen
                                  •    Use Infection protocol to decrease further
                                                                                                 students or staff to identify
                                       transmission
                                                                                                 cases of COVID-19
                                  •    Refer for further care when indicated
                                                                                                 What temperature to use? Is
                              Establish a procedure when students/staff arrive to school sick    there a difference between
                              and send home as soon as possible                                  CDC, WHO, State Public Health
                                                                                                 Guidance?
                                  •    May need to provide transportation to home if parent
                                       unable to come for them...identify school staff to help   How to determine accuracy
                                       with this                                                 of temperature? If temp is
                                                                                                 questionable using a non-
                                            •    School Resource Officer                         touch thermometer, do you
                                                                                                 test by another form...such as
                                            •    School/Home Liaison (Resource Navigator)        tympanic?
                                  •    Establish a process for students/staff returning after
                                       illness (how many days being fever free without use of
                                       medication before be able to return to school)

                                            •    Students/Staff to be sent home from school
                                                 as soon as possible




61   | Maryland Together: Maryland’s Recovery Plan for Education                                            marylandpublicschools.org
                                            •    Students/Staff with respiratory symptoms
                                                 and fever over 100.4 (per NASN), it is
                                                 recommended that a face mask is placed
                                                 on that individual. The individual will be
                                                 directed to an area within the Health Office
                                                 designated for increased isolation to further
                                                 reduce communicability

                                            •    Returning to school after illness; has the 24
                                                 hour fever free without use of fever reducing
                                                 medication to be extended to 72 hours


 PPE                          Health Office supplies:                                            Recommendation is for the
                                                                                                 Health Office to one complete
                                  •    Gloves                                                    set containing Face protector,
                                                                                                 bonnet, booties, gown
                                  •    Face masks

                                  •    Face Shield


 Mental Health/               There is a false belief in dealing with Anxiety: Worry +           *Acknowledge the situation
 Anxiety Reducing             Constant Vigilance = Safety. WRONG!
 Strategies                                                                                      *Acknowledge/validate the
                              We have little control over virus spread, but we can control       emotions
                              our actions and reactions
                                                                                                 Build a coping toolbox that
                              Need to take CONTROL of your thought pattern. How do you           includes body and mind calming
                              do this?                                                           strategies

                                  •    Stay in contact with your medical and/or mental health
                                                                                                 Realize that the resources may
                                       providers
                                                                                                 not be there to provide a care
                                                                                                 provider to the home...may
                                  •    Adhere to your medication regimen
                                                                                                 have to capitalize on the family’s
                                  •    Keep an eye on your symptoms and report to your           strength. A chaotic family runs
                                       providers when advised                                    on negative emotions and tends
                                                                                                 to look “on the outside” for help.
                                  •    Practice Deep Breathing                                   Help parents be kind to their
                                                                                                 children
                                  •    Limit time on social media
                                                                                                 We are all in this together/Choose
                                  •    Manage your information (check in daily with a trusted    kindness
                                       news source for daily updates)

                                  •    Proper rest and nutrition                                 Young children book
                                                                                                 recommendations:
                                  •    Maintain a consistent daily schedule/routine
                                                                                                 Grumpy Monkey: Okay to be sad
                                  •    Practice good hygiene strategies                          or have unexplained feelings




                              Refer to Resource Navigator for student/family services if         We’re Going on a Bear Hunt: Can’t
                              identified (Remember, services may be limited during this time)    go over or under it; have to go
                                                                                                 through it
                              REMEMBER: Adult anxiety causes child anxiety; Our
                              demeanor is crucial in keeping anxiety manageable




62   | Maryland Together: Maryland’s Recovery Plan for Education                                            marylandpublicschools.org
 Health Office:               Use of appropriate disinfectant that has a kill claim for COVID-19   Thorough cleaning of all surfaces
                              (EPA has a list)                                                     in the Health Area to be done by
 Disinfecting                                                                                      custodial staff daily
 Strategies                   Hand washing prior to and after each student interaction or use
                              of alcohol hand sanitizer if soap/water wash is not available        Soap and water best option
                                                                                                   over hand sanitizers.
                              Durable medical surfaces, such as cots, to be cleaned between
                              student use; Disposable paper (if used) disposed and replaced        “Deep Cleaning” not necessary;
                              after each student use                                               Routine cleaning adequate for
                                                                                                   this virus
                              Commonly touched surfaces, such as counters, cleaned with
                              appropriate disinfecting wipes or cleaners after student/staff
                              interaction around that surface area




 School Building:             Increase space among students during in-person instruction           Monitor and report absenteeism
 Illness Monitoring
 and Management               Partial closure (class/grade); Offer online/home instruction         Staggering start times for school
 Strategies

                              Reduce schedule (½ day?)                                             School-wide temperature
                                                                                                   monitoring upon arrival
                              Suspending use of common areas (halls, cafeteria, playground,
                              library, gym, etc) within the school building OR                     Use of PPE within the school

                              Reducing the load on common areas through altered                    Disinfecting Strategies for the
                              scheduling                                                           classroom/common areas

                              Segregating students within common areas (to reduce roaming)         ½ day classes

                              Create one-way traffic pattern in hallways (use of signage)          ½ student population in school at
                                                                                                   one time
                              Implement standard workplace social distancing measures for
                              teacher and other staff                                              Consider class or grade closure
                                                                                                   and suspension of common
                              Cancelling classes or activities that occur within the school day    building areas for illness rather
                              with a high rate of mixing/contact (PE, choir, Field trips)          than a whole school closure.
                                                                                                   Per research, this has a smaller
                                                                                                   mitigation effect, but does lead
                              Cancel/Postpone after school activities                              to reduction of a large-scale
                                                                                                   outbreak.
                              **Look at teachers that travel from one campus to another
                              on the same day

                              If applicable, determine at what point a school would be closed
                              for a set number of days due to illness...For example, when a
                              building reaches 10% absence or greater due to illness, the
                              building is closed for 2 days for cleaning.



 School Building and          Clean the bus prior to and after each route; reduce number           When social/physical distancing
 Bussing:                     of students in the bus at one time to maintain some social           can not be achieved; consider PPE
                              distancing.                                                          (wearing face masks) to reduce
 Disinfecting                                                                                      transmission
 Strategies




63   | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
 School Building and          Stagger bus times to allow for cleaning between routes             ½ day classes
 Bussing:
                              Reduce mixing during transport                                     ½ student population in school or
 Maintain Social                                                                                 on bus at one time
 Distancing                   Use of PPE (masks)
                                                                                                 Use of PPE while on bus
                              Reduce number of students on bus at one time

                              Disinfection strategies; clean bus prior to and after transport.

                              Consider suspending bus services


 At Risk/Vulnerable           Refer students/staff that are considered “high risk” to their      Immunocompromised population
 Student and Staff            medical provider to determine when school re-entry for their
 Population                   individual health concern is recommended




 Students who are                                                                                Symptomatic versus
 unable to wear                                                                                  asymptomatic
 PPE and/or can
 not maintain social                                                                             Potential for contact with an ill
 distance while in the                                                                           person or no contact ...does this
 classroom setting                                                                               matter?




64   | Maryland Together: Maryland’s Recovery Plan for Education                                            marylandpublicschools.org
Appendix E: Recovery Resources

General

Maryland State Department of Education: COVID-19 Resources for Maryland Schools – this website contains all of the COVID – 19
resources and information posted by MSDE
http://marylandpublicschools.org/newsroom/Pages/COVID-19/index.aspx


The report proposes that leaders of education systems and organizations develop plans for the continuation of education through
alternate modalities, during the period of necessary social isolation. It offers a framework of areas to be covered by such plans.
https://globaled.gse.harvard.edu/files/geii/files/framework_guide_v2.pdf


Council of Chief State School Officers on a Framework to assist with the restart of schools
https://ccsso.org/blog/ccsso-releases-framework-assist-state-education-leaders-planning-restart-schools


Information from the Education Commission of the States regarding actions of states across the country related to the pandemic.
https://www.ecs.org/covid-19-update/


Includes a plan prepared by the American Federation of Teachers (AFT) to safely open America’s schools
https://www.aft.org/sites/default/files/covid19_reopen-america-schools.pdf


Minnesota Department of Health Guidance on Social Distancing in School Settings
https://www.health.state.mn.us/diseases/coronavirus/schools/socialdistance.pdf


Learning Acceleration Guide: Planning for Acceleration in the 2020-2021 School Year published by TNTP reimagine teaching
https://tntp.org/assets/set-resources/TNTP_Learning_Acceleration_Guide_Final.pdf


Reopening Schools in the Context of COVID-19: Health and Safety Guidelines From Other Countries (Learning Policy Institute
Policy Brief
https://learningpolicyinstitute.org/sites/default/files/product-files/Reopening_Schools_COVID-19_BRIEF.pdf


CDC Resources
https://www.cdc.gov/coronavirus/2019-ncov/communication/print-resources.html?Sort=Date%3A%3Adesc



Building Preparation and Services

CDC documents on cleaning/disinfecting public spaces buildings and preparing to open schools:

     •      https://www.cdc.gov/coronavirus/2019-ncov/community/reopen-guidance.html

     •      https://www.cdc.gov/coronavirus/2019-ncov/community/pdf/ReOpening_America_Cleaning_Disinfection_Decision_
            Tool.pdf

     •      https://www.cdc.gov/coronavirus/2019-ncov/community/reopen-guidance.html?deliveryName=USCDC_2067-
            DM26911




65       | Maryland Together: Maryland’s Recovery Plan for Education                                        marylandpublicschools.org
Instructional/Academics

The United States Department of Education (USDE) has provided the following resources to help support states and local school
systems support students with disabilities:

     •      DOE Fact Sheet Addressing the Risk of COVID-19 in Schools While Protecting the Civil Rights of Students (March 16,
            2020)

     •      Supplemental Fact Sheet: Addressing the Risk of COVID-19 in Preschool, Elementary, and Secondary Schools While
            Serving Children with Disabilities (March 21, 2020

     •      Non-Regulatory Guidance on Flexibility and Waivers for Grantees and Program Participants Impacted by Federally
            Declared Disasters (September 2018)

     •      DOE OSERS: Dear Colleague Letter re: Virtual Schools (August 5, 2016)




     Division of Early Intervention and Special Education Services Technical Assistance Bulletins:
     •      Serving Children with Disabilities under IDEA during School Closures due to the COVID-19 Pandemic

     •      Providing Continuity of Learning to Students with Disabilities through Nonpublic Schools during COVID-19

     •      Providing Continuity of Learning to Students with Disabilities during COVID-19

     •      Providing Continuity of Learning to Deaf, Hard-of-Hearing, Blind, Low-Vision, and DeafBlind Students during
            COVID-19

     •      Extended School Year (ESY) Services during the COVID-19 Pandemic

     •      Navigating Secondary Transition Services for Students with Disabilities during COVID-19

     •      Continuity of the IFSP for Young Children (Birth – Age 4) with Developmental Delays/Disabilities and their Families
            during Extended School/Agency Closure due to the COVID-19 Pandemic

     •      Providing Continuity of Learning for Students with Disabilities who require Extensive, Intensive, Individualized
            Instruction and Support during the COVID-19 Pandemic

     •      Supporting the use of Assistive Technology in a Virtual and/or Distance Learning Environment

     •      A Parents’ Guide: Navigating Special Education during the COVID-19 Pandemic

     •      Supporting Students with Disabilities During COVID-19 and Afterwards: A Guide for Emotional Well-Being

     •      Maryland Infants and Toddlers Program: Recovery Efforts to Support a Continuum of IFSP Service Delivery during
            the COVID-19 Pandemic and Beyond



Health, Wellness, Social, and Behavioral

Role of the School Nurse in Returning to School Planning
https://higherlogicdownload.s3.amazonaws.com/NASN/3870c72d-fff9-4ed7-833f-215de278d256/UploadedImages/PDFs/
COVID-19_Interim_Guidance_Role_of_the_School_Nurse_in_Return_to_School_Planning.pdf


Considerations for Reopening Schools – key steps and elements to consider when opening schools
file:///C:/Users/mgable/Downloads/McKinsey%20COVID19%20response%20Reopening%20schools%20Webinar%20vF.PDF


Maryland Department of Health – MDH website for all health related information

66       | Maryland Together: Maryland’s Recovery Plan for Education                                      marylandpublicschools.org
https://health.maryland.gov/pages/home.aspx


Plan Ahead to Support the Transition-back of Students, Families, and Staff – addresses social emotional supports, identification of
students who are not adjusting, transition during the early weeks, etc.
http://smhp.psych.ucla.edu/pdfdocs/newsletter/spring20.pdf


Minnesota Department of Health Guidance on Social Distancing in School Settings – provides information on social distancing in the
classroom, safe spaces for students, and staff, etc.
https://www.health.state.mn.us/diseases/coronavirus/schools/socialdistance.pdf


Division of Curriculum, Instructional Improvement and Professional Learning
http://www.marylandpublicschools.org/programs/Documents/ITSLM/ParentResources.pdf
(This resource provides information for parents to support students at home.)


http://www.marylandpublicschools.org/programs/Documents/ITSLM/TeacherResources.pdf
(This resource provides information to support teachers in developing their classroom lessons.)



Child Care

MSDE’s information on childcare
https://earlychildhood.marylandpublicschools.org/


MSDE’s Frequently Asked Questions on Child Care
https://earlychildhood.marylandpublicschools.org/covid-faqs




Interscholastic Athletics
The Maryland Public Secondary Schools Athletic Association
www.mpssaa.org


The National Federation of State High School Associations: The Case for For High School Activities.
https://www.nfhs.org/articles/the-case-for-high-school-activities/


The Aspen Institute Project Play: Benefits of Physical Activity
https://www.aspenprojectplay.org/youth-sports-facts/benefits


CDC documents on the return of sports:
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/youth-sports.html




67   | Maryland Together: Maryland’s Recovery Plan for Education                                              marylandpublicschools.org
APPENDIX F: STAKEHOLDERS
Thank you to members of our stakeholder group. We value the collaboration and input provided.

Every Student Succeeds Act (ESSA) External Stakeholder Workgroup


     Emily Dow, Ph.D.                                               Kelly Griffith, Ed.D.
     ASSISTANT SECRETARY OF ACADEMIC AFFAIRS,                       SUPERINTENDENT, TALBOT COUNTY PUBLIC SCHOOLS;
     MARYLAND HIGHER EDUCATION COMMISSION                           PRESIDENT-ELECT, PUBLIC SCHOOL
                                                                    SUPERINTENDENTS’ ASSOCIATION OF MARYLAND (PSSAM)
     McKenzie Allen
     EXECUTIVE DIRECTOR,                                            Rachel Hise
     MARYLAND ALLIANCE OF PUBLIC CHARTER SCHOOLS                    DEPARTMENT OF LEGISLATIVE SERVICES

     Noureen Badwi*                                                 Ryan Kaiser
     STUDENT MEMBER,                                                TEACHER, BALTIMORE CITY PUBLIC SCHOOLS;
     MARYLAND STATE BOARD OF EDUCATION                              MARYLAND TEACHER OF THE YEAR 2015-2016

     Caroline Boice                                                 Addie Kaufman
     DEPARTMENT OF LEGISLATIVE SERVICES                             EXECUTIVE DIRECTOR,
                                                                    MARYLAND ASSOCIATION OF SECONDARY SCHOOL
     Cheryl Bost                                                    PRINCIPALS
     PRESIDENT,
     MARYLAND STATE EDUCATION ASSOCIATION                           Rachel London
                                                                    EXECUTIVE DIRECTOR,
     Kenya Campbell                                                 MARYLAND DEVELOPMENTAL DISABILITIES COUNCIL
     SECRETARY-TREASURER,
     AFT-MARYLAND                                                   Leslie Margolis
                                                                    MANAGING ATTORNEY,
     Keith Colston                                                  DISABILITY RIGHTS MARYLAND
     DIRECTOR, ETHNIC COMMISSIONS,
     GOVERNOR’S OFFICE OF COMMUNITY INITIATIVES                     Afie Mirshah-Nayar
                                                                    PRINCIPAL, LARGO HIGH SCHOOL, PRINCE GEORGE’S COUNTY
     Marla Posey-Moss                                               PUBLIC SCHOOLS; PRESIDNT, MARYLAND ASSOCIATION OF
     PRESIDENT-ELECT,                                               SECONDARY SCHOOL PRINCIPALS
     MARYLAND PARENT TEACHER ASSOCIATION
                                                                    Dianne O’Grady-Cunniff
     Cheryl DePinto, MD, MPH, FAAP*                                 MARYLAND CENTER FOR COMPUTING EDUCATION,
     DIRECTOR OF POPULATION HEALTH IMPROVEMENT,                     UNIVERSITY SYSTEM OF MARYLAND
     MARYLAND DEPARTMENT OF HEALTH
                                                                    Nicole Parr*
     Brian Dulay                                                    PROGRAM COORDINATOR FOR CAREER AND TECHNICAL
     EXECUTIVE DIRECTOR,                                            EDUCATION,
     MARYLAND BUSINESS ROUNDTABLE FOR EDUCATION                     CECIL COUNTY PUBLIC SCHOOLS

     Drew Fagan, Ed.D.                                              Christina Peusch*
     ASSOCIATE CLINICAL PROFESSOR, APPLIED LINGUISTICS              EXECUTIVE DIRECTOR,
     AND LANGUAGE EDUCATION,                                        MARYLAND STATE CHILDCARE ASSOCIATION
     COLLEGE OF EDUCATION – UNIVERSITY OF MARYLAND
                                                                    Rene Averitt-Sanzone
     Stephanie Farmer                                               EXECUTIVE DIRECTOR,
     PRINCIPAL – VIVIEN T. THOMAS MEDICAL ARTS                      PARENTS’ PLACE OF MARYLAND
     ACADEMY; BALTIMORE CITY PUBLIC SCHOOLS PAST
     PRESIDENT MASSP; MARYLAND ASSOCIATION OF                       Nancy Shapiro, Ph.D
     SECONDARY SCHOOL PRINCIPALS (MASSP)                            ASSOCIATE VICE CHANCELLOR FOR EDUCATION AND
                                                                    OUTREACH,
     Frances Glendening                                             UNIVERSITY SYSTEM OF MARYLAND
     EXECUTIVE DIRECTOR,
     MARYLAND ASSOCIATION OF BOARDS OF EDUCATION                    Sharelle Stagg
                                                                    ASSISTANT PRINCIPAL, GREENBELT ELEMENTARY SCHOOL,
     Edwin Green                                                    PRINCE GEORGE’S COUNTY PUBLIC SCHOOLS; MARYLAND
     DIRECTOR OF EDUCATION,                                         TEACHER OF THE YEAR 2012-2013
     GREATER BALTIMORE URBAN LEAGUE



68    | Maryland Together: Maryland’s Recovery Plan for Education                                    marylandpublicschools.org
     Darryl Williams, Ed.D.                                            Janet Wilson, Ph.D.
     SUPERINTENDENT,                                                   ASSOCIATE SUPERINTENDENT, OFFICE OF SHARED
     BALTIMORE COUNTY PUBLIC SCHOOLS; PUBLIC SCHOOL                    ACCOUNTABILITY,
     SUPERINTENDENTS’ ASSOCIATION OF MARYLAND (PSSAM)                  MONTGOMERY COUNTY PUBLIC SCHOOLS

     Terry Ball                                                        John Woolums
     EXECUTIVE DIRECTOR,                                               DIRECTOR OF GOVERNMENT RELATIONS,
     MARYLAND ASSOCIATION OF ELEMENTARY SCHOOL                         MARYLAND ASSOCIATION OF BOARDS OF EDUCATION
     PRINCIPALS (MAESP)
                                                                       Estelle Young
     Edna Harvin Battle                                                DIRECTOR OF NEW INITIATIVES,
     PRESIDENT, MDPTA                                                  GREATER BALTIMORE URBAN LEAGUE

     Teresa Beilstein                                                  Tonya Sweat
     TEACHER – SOUTH SHORE ELEMENTARY - AACPS; 2020                    VICE PRESIDENT FOR ADVOCACY,
     MARYLAND TEACHER OF THE YEAR                                      MDPTA

     Barbara Dezman                                                    Diane Workman
     ORIGINAL MEMBER OF ESSA REPRESENTING NAACP,                       LOCAL ASSISTANT SUPERINTENDENTS OF INSTRUCTION –
     NAACP                                                             CALVERT COUNTY; LOCAL ASSISTANT SUPERINTENDENTS
                                                                       OF INSTRUCTION
     Cristina Duncan-Evans
     TEACHER CHAPTER CHAIR,
     BALTIMORE TEACHERS UNION (BTU)



     Maryland State Department of Education (MSDE) Co-Chairs

     Sylvia Lawson, Ph.D.                                               Carol Williamson, Ed.D.
     DEPUTY SUPERINTENDENT,                                             DEPUTY SUPERINTENDENT,
     OFFICE OF SCHOOL EFFECTIVENESS                                     OFFICE OF TEACHING AND LEARNING



     Maryland State Department of Education (MSDE)
                                                                        Joseph Dino Pignataro
     Tiara Booker Dwyer
                                                                        DEPUTY DIRECTOR,
     ASSISTANT STATE SUPERINTENDENT,
                                                                        MARYLAND CENTER FOR SCHOOL SAFETY
     DIVISION OF CAREER AND COLLEGE READINESS AND OFFICE OF
     LEADERSHIP DEVELOPMENT AND SCHOOL IMPROVEMENT
                                                                        Lora Rakowski
                                                                        DIRECTOR,
     Cella Cooper
                                                                        COMMUNICATION
     OPERATIONS AND TRAINING SPECIALIST,
     OFFICE OF SCHOOL AND COMMUNITY NUTRITION PROGRAMS
                                                                        Gabriel Rose
                                                                        DIRECTOR,
     Marcella Franczkowski
                                                                        TRANSPORTATION AND EMERGENCY MANAGEMENT
     ASSISTANT STATE SUPERINTENDENT,
     DIVISION OF SPECIAL EDUCATION/EARLY INTERVENTION
                                                                        Dara Shaw, Ph.D.
                                                                        EXECUTIVE DIRECTOR,
     Mary Gable
                                                                        OFFICE OF RESEARCH
     ASSISTANT STATE SUPERINTENDENT,
     DIVISION OF STUDENT SUPPORT, ACADEMIC ENRICHMENT,
                                                                        Marcia Sprankle, Ed.D.
     AND EDUCATIONAL POLICY
                                                                        ASSISTANT STATE SUPERINTENDENT
                                                                        DIVISION OF CURRICULUM, INSTRUCTIONAL IMPROVEMENT,
     Deborah Grinnage-Pulley
                                                                        AND PROFESSIONAL LEARNING
     EXECUTIVE DIRECTOR,
     JUVENILE SERVICES EDUCATION SYSTEM
                                                                        Sarah Spross
                                                                        ASSISTANT STATE SUPERINTENDENT,
     Steven Hicks
                                                                        DIVISION OF EDUCATOR CERTIFICATION AND PROGRAM
     ASSISTANT STATE SUPERINTENDENT,
                                                                        APPROVAL
     DIVISION OF EARLY CHILDHOOD




*Members added to the Workgroup for the purpose of the review of Maryland’s Together: Recovery Plan for Education


69    | Maryland Together: Maryland’s Recovery Plan for Education                                         marylandpublicschools.org
     Jennifer Judkins, Ed.D.                                        Leslie Sessom-Parks
     ASSISTANT STATE SUPERINTENDENT,                                CHIEF, PROFESSIONAL DEVELOPMENT AND PERFORMANCE,
     DIVISION OF ASSESSMENT, ACCOUNTABILITY, AND                    OFFICE OF SCHOOL AND COMMUNITY NUTRITION PROGRAMS
     INFORMATION TECHNOLOGY
                                                                    Robin Ziegler
     Shane McCormick                                                DIRECTOR,
     EXECUTIVE ASSOCIATE,                                           OFFICE OF SCHOOL AND NUTRITION PROGRAMS
     OFFICE OF TEACHING AND LEARNING
                                                                    Amy Horan
     Andy Warner                                                    PUBLIC AFFAIRS OFFICER,
     EXECUTIVE DIRECTOR,                                            COMMUNICATION
     MARYLAND PUBLIC SECONDARY SCHOOLS ATHLETIC
     ASSOCIATION (MPSSAA)

     Zachary Hands
     SPECIAL ASSISTANT,
     SUPERINTENDENT’S OFFICE




70    | Maryland Together: Maryland’s Recovery Plan for Education                                  marylandpublicschools.org
